Name: Commission Regulation (EU) 2017/160 of 20 January 2017 amending Council Regulation (EC) No 338/97 on the protection of species of wild fauna and flora by regulating trade therein
 Type: Regulation
 Subject Matter: environmental policy;  natural environment;  international trade
 Date Published: nan

 1.2.2017 EN Official Journal of the European Union L 27/1 COMMISSION REGULATION (EU) 2017/160 of 20 January 2017 amending Council Regulation (EC) No 338/97 on the protection of species of wild fauna and flora by regulating trade therein THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 338/97 of 9 December 1996 on the protection of species of wild fauna and flora by regulating trade therein (1), and in particular Article 19(5) thereof, Whereas: (1) Regulation (EC) No 338/97 regulates trade in animal and plant species listed in the Annex to the Regulation. The species listed in the Annex include the species set out in the Appendices to the Convention on International Trade in Endangered Species of Wild Fauna and Flora (the Convention) as well as species whose conservation status requires that trade from, into and within the Union be regulated or monitored. (2) At the 17th meeting of the Conference of the Parties to the Convention, held in Johannesburg, South Africa, from 24 September to 4 October 2016 (CoP 17), certain amendments were made to the Appendices to the Convention. These amendments should be reflected in the Annexes to Regulation (EC) No 338/97. (3) The following genera or species were included in Appendix I to the Convention and should be included in Annex A to Regulation (EC) No 338/97: Abronia anzuetoi, Abronia campbelli, Abronia fimbriata, Abronia frosti, Abronia meledona, Cnemaspis psychedelica, Lygodactylus williamsi, Telmatobius culeus, Polymita spp. (4) The following species were transferred from Appendix II to Appendix I to the Convention and should be removed from Annex B and included in Annex A to Regulation (EC) No 338/97: Manis crassicaudata, Manis culionensis, Manis gigantea, Manis javanica, Manis pentadactyla, Manis temminckii, Manis tetradactyla, Manis tricuspis, Macaca sylvanus, Psittacus erithacus, Shinisaurus crocodilurus, Sclerocactus blainei, Sclerocactus cloverae, Sclerocactus sileri. (5) The following taxa were transferred from Appendix I to Appendix II to the Convention and should be removed from Annex A and included in Annex B to Regulation (EC) No 338/97: Puma concolor coryi, Puma concolor cougar, Equus zebra zebra, Lichenostomus melanops cassidix, Ninox novaeseelandiae undulata, Crocodylus acutus (population of the Bay of Cispata in Colombia, with annotation), Crocodylus porosus (populations of Malaysia, with annotation), Dyscophus antongilii. (6) The following family, genera or species were included in Appendix II to the Convention and should be included in Annex B to Regulation (EC) No 338/97: Capra caucasica, Abronia spp. (with an annotation for Abronia aurita, Abronia gaiophantasma, Abronia montecristoi, Abronia salvadorensis and Abronia vasconcelosii, and except the species listed in Appendix I), Rhampholeon spp., Rieppeleon spp., Paroedura masobe, Atheris desaixi, Bitis worthingtoni, Lanthanotidae spp. (with annotation), Cyclanorbis elegans, Cyclanorbis senegalensis, Cycloderma aubryi, Cycloderma frenatum, Rafetus euphraticus, Trionyx triunguis, Dyscophus guineti, Dyscophus insularis, Scaphiophryne boribory, Scaphiophryne marmorata, Scaphiophryne spinosa, Paramesotriton hongkongensis, Carcharhinus falciformis (with annotation), Alopias spp. (with annotation), Mobula spp. (with annotation), Holacanthus clarionensis, Nautilidae spp., Beaucarnea spp., Dalbergia spp. (with annotation), Guibourtia demeusei (with annotation), Guibourtia pellegriniana (with annotation), Guibourtia tessmannii (with annotation), Pterocarpus erinaceus, Adansonia grandidieri (with annotation), Siphonochilus aethiopicus (with annotation). (7) The following species were deleted from Appendix II to the Convention and should be removed from Annex B to Regulation (EC) No 338/97: Bison bison athabascae, Tillandsia mauryana. (8) Species which were so far listed in Appendix III have been removed from that Appendix following their inclusion in Appendix II and should be removed from Annex C to Regulation (EC) No 338/97. (9) Abronia graminea and Salamandra algira which were so far listed in Annex D to Regulation (EC) No 338/97, should be removed from that Annex following their inclusion in Appendix II and Appendix III respectively to the Convention at CoP 17. (10) A number of annotations relating to species or genus included in the Appendices of the Convention were adopted or amended at CoP 17 and also need to be reflected in the Annexes to Regulation (EC) No 338/97 (annotations for the species Vicugna vicugna, Panthera leo, Crocodylus moreletti, Bulnesia sarmientoi, the genera Aquilaria spp. and Gyrinops spp., the genus Dalbergia spp., the species Guibourtia demeusei, Guibourtia pellegriniana and Guibourtia tessmannii and the species Adansonia grandidieri). (11) The Union has not entered a reservation in respect of any of those amendments. (12) At CoP 17, new nomenclatural references for animals and plants were adopted. (13) The following species were recently included in Appendix III to the Convention: Salamandra algira at the request of Algeria; Chelydra serpentina, Apalone ferox, Apalone mutica and Apalone spinifera at the request of the United States; Potamotrygon spp. (with annotation) and Hypancistrus zebra at the request of Brazil; Potamotrygon constellata, Potamotrygon magdalenae, Potamotrygon motoro, Potamotrygon orbignyi, Potamotrygon schroederi, Potamotrygon scobina, Potamotrygon yepezi and Paratrygon aiereba at the request of Colombia. These species should therefore be included in Annex C to Regulation (EC) No 338/97. (14) In view of the extent of the amendments it is appropriate, for reasons of clarity, to replace the Annex to Regulation (EC) No 338/97 in its entirety. (15) Regulation (EC) No 338/97 should therefore be amended accordingly. (16) Article XV.1(c) of the Convention states that amendments adopted at a meeting [of the Conference of the Parties] shall enter into force 90 days after that meeting for all Parties ( ¦). In order to meet that deadline and ensure the timely entry into force of the changes to the Annex to this Regulation, the entry into force of this Regulation should be on the third day following that of its publication. (17) The measures provided for in this Regulation are in accordance with the opinion of the Committee on Trade in Wild Fauna and Flora established pursuant to Article 18(1) of Regulation (EC) No 338/97, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EC) No 338/97 is replaced by the text set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 January 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 61, 3.3.1997, p. 1. ANNEX Notes on interpretation of Annexes A, B, C and D 1. Species included in Annexes A, B, C and D are referred to: (a) by the name of the species; or (b) as being all of the species included in a higher taxon or designated part thereof. 2. The abbreviation spp. is used to denote all species of a higher taxon. 3. Other references to taxa higher than species are for the purposes of information or classification only. 4. Species printed in bold in Annex A are listed there in consistency with their protection as provided for by Directive 2009/147/EC of the European Parliament and of the Council (1) or Council Directive 92/43/EEC (2). 5. The following abbreviations are used for plant taxa below the level of species: (a) ssp. is used to denote subspecies; (b) var(s). is used to denote variety (varieties); and (c) fa. is used to denote forma. 6. The symbols (I), (II) and (III) placed against the name of a species or higher taxon refer to the Appendices to the Convention in which the species concerned are listed as indicated in notes 7, 8 and 9. Where none of these annotations appears, the species concerned are not listed in the Appendices to the Convention. 7. (I) against the name of a species or higher taxon indicates that the species or higher taxon concerned is included in Appendix I to the Convention. 8. (II) against the name of a species or higher taxon indicates that the species or higher taxon concerned is included in Appendix II to the Convention. 9. (III) against the name of a species or higher taxon indicates that it is included in Appendix III to the Convention. In this case the country with respect to which the species or higher taxon is included in Appendix III is also indicated. 10. Cultivar means, following the definition of the 8th edition of the International Code of Nomenclature for Cultivated Plants, an assemblage of plants that (a) has been selected for a particular character or combination of characters, (b) is distinct, uniform, and stable in these characters, and (c) when propagated by appropriate means, retains those characters. No new taxon of a cultivar can be regarded as such until its category name and circumscription has been formally published in the latest edition of the International Code of Nomenclature for Cultivated Plants. 11. Hybrids may be specifically included in the Appendices but only if they form distinct and stable populations in the wild. Hybrid animals that have in their previous four generations of the lineage one or more specimens of species included in Annexes A or B shall be subject to this Regulation just as if they were full species, even if the hybrid concerned is not specifically included in the Annexes. 12. When a species is included in Annex A, B or C, all parts and derivatives of the species are also included in the same Annex unless the species is annotated to indicate that only specific parts and derivatives are included. In accordance with Article 2(t), the symbol # followed by a number placed against the name of a species or higher taxon included in Annex B or C designates parts or derivatives which are specified in relation thereto for the purposes of this Regulation as follows: #1 Designates all parts and derivatives, except: (a) seeds, spores and pollen (including pollinia); (b) seedling or tissue cultures obtained in vitro, in solid or liquid media, transported in sterile containers; (c) cut flowers of artificially propagated plants; and (d) fruits and parts and derivatives thereof of artificially propagated plants of the genus Vanilla. #2 Designates all parts and derivatives, except: (a) seeds and pollen; and (b) finished products packaged and ready for retail trade. #3 Designates whole and sliced roots and parts of roots, excluding manufactured parts or derivatives, such as powders, pills, extracts, tonics, teas and confectionery. #4 Designates all parts and derivatives, except: (a) seeds (including seedpods of Orchidaceae), spores and pollen (including pollinia). The exemption does not apply to seeds from Cactaceae spp. exported from Mexico, and to seeds from Beccariophoenix madagascariensis and Dypsis decaryi exported from Madagascar; (b) seedling or tissue cultures obtained in vitro, in solid or liquid media, transported in sterile containers; (c) cut flowers of artificially propagated plants; (d) fruits and parts and derivatives thereof of naturalized or artificially propagated plants of the genus Vanilla (Orchidaceae) and of the family Cactaceae; (e) stems, flowers, and parts and derivatives thereof of naturalized or artificially propagated plants of the genera Opuntia subgenus Opuntia and Selenicereus (Cactaceae); and (f) finished products of Euphorbia antisyphilitica packaged and ready for retail trade. #5 Designates logs, sawn wood and veneer sheets. #6 Designates logs, sawn wood, veneer sheets and plywood. #7 Designates logs, wood-chips, powder and extracts. #8 Designates underground parts (i.e. roots, rhizomes): whole, parts and powdered. #9 Designates all parts and derivatives, except those bearing a label Produced from Hoodia spp. material obtained through controlled harvesting and production under the terms of an agreement with the relevant CITES Management Authority of [Botswana under agreement No. BW/xxxxxx] [Namibia under agreement No. NA/xxxxxx] [South Africa under agreement No. ZA/xxxxxx]. #10 Designates logs, sawn wood, veneer sheets, including unfinished wood articles used for the fabrication of bows for stringed musical instruments. #11 Designates logs, sawn wood, veneer sheets, plywood, powder and extracts. Finished products containing such extracts as ingredients, including fragrances, are not considered to be covered by this annotation. #12 Designates logs, sawn wood, veneer sheets, plywood and extracts. Finished products containing such extracts as ingredients, including fragrances, are not considered to be covered by this annotation. #13 Designates the kernel (also known as endosperm, pulp or copra) and any derivative thereof. #14 Designates all parts and derivatives, except: (a) seeds and pollen; (b) seedling or tissue cultures obtained in vitro, in solid or liquid media, transported in sterile containers; (c) fruits; (d) leaves; (e) exhausted agarwood powder, including compressed powder in all shapes; and (f) finished products packaged and ready for retail trade, this exemption does not apply to wood chips, beads, prayer beads and carvings. #15 Designates all parts and derivatives, except: (a) leaves, flowers, pollen, fruit, and seeds; (b) non-commercial trade of a maximum total weight of 10 kg per shipment; (c) parts and derivatives of Dalbergia cochinchinensis which are covered by Annotation #4; (d) parts and derivatives of Dalbergia spp. originating and exported from Mexico which are covered by Annotation #6. #16 Designates seeds, fruits, oil and live plants. 13. The terms and expressions below, used in annotations in these Annexes, are defined as follows: Extract Any substance obtained directly from plant material by physical or chemical means regardless of the manufacturing process. An extract may be solid (e.g. crystals, resin, fine or coarse particles), semisolid (e.g. gums, waxes) or liquid (e.g. solutions, tinctures, oil and essential oils). Finished products packaged and ready for retail trade Products, shipped singly or in bulk, requiring no further processing, packaged, labelled for final use or the retail trade in a state fit for being sold to or used by the general public. Powder A dry, solid substance in the form of fine or coarse particles Woodchips Wood that has been reduced to small pieces 14. As none of the species or higher taxa of FLORA included in Annex A is annotated to the effect that its hybrids shall be treated in accordance with Article 4(1), this means that artificially propagated hybrids produced from one or more of these species or taxa may be traded with a certificate of artificial propagation, and that seeds and pollen (including pollinia), cut flowers, seedling or tissue cultures obtained in vitro, in solid or liquid media, transported in sterile containers of these hybrids are not subject to this Regulation. 15. Urine, faeces and ambergris which are waste products and gained without the manipulation of the animal concerned are not subject to this Regulation. 16. In respect of fauna species listed in Annex D, this Regulation shall apply only to live specimens and whole, or substantially whole, dead specimens except for taxa which are annotated as follows to show that other parts and derivatives are also covered: § 1 Any whole, or substantially whole, skins, raw or tanned. § 2 Any feathers or any skin or other part with feathers on it. 17. In respect of flora species listed in Annex D, this Regulation shall apply only to live specimens except for taxa which are annotated as follows to show that other parts and derivatives are also covered: § 3 Dried and fresh plants, including, where appropriate; leaves, roots/rootstock, stems, seeds/spores, bark and fruits. § 4 Logs, sawn wood and veneer sheets. Annex A Annex B Annex C Common name FAUNA CHORDATA (CHORDATES) MAMMALIA Mammals ARTIODACTYLA Antilocapridae Pronghorn Antilocapra americana (I) (Only the population of Mexico; no other population is included in the Annexes to this Regulation) Mexican pronghorn Bovidae Antelopes, cattle, duikers, gazelles, goats, sheep etc. Addax nasomaculatus (I) Addax Ammotragus lervia (II) Barbary sheep Antilope cervicapra (III Nepal/Pakistan) Blackbuck Bos gaurus (I) (Excludes the domesticated form referenced as Bos frontalis which is not subject to this Regulation) Gaur Bos mutus (I) (Excludes the domesticated form referenced as Bos grunniens which is not subject to this Regulation) Wild yak Bos sauveli (I) Kouprey Boselaphus tragocamelus (III Pakistan) Nilgai Bubalus arnee (III Nepal) (Excludes the domesticated form referenced as Bubalus bubalis, which is not subject to this Regulation) Wild Asiatic buffalo Bubalus depressicornis (I) Lowland anoa Bubalus mindorensis (I) Tamarau Bubalus quarlesi (I) Mountain anoa Budorcas taxicolor (II) Takin Capra falconeri (I) Markhor Capra caucasica (II) Caucasian Tur Capra hircus aegagrus (III Pakistan) (Specimens of the domesticated form are not subject to this Regulation) Wild goat Capra sibirica (III Pakistan) Siberian Ibex Capricornis milneedwardsii (I) Chinese serow Capricornis rubidus (I) Red serow Capricornis sumatraensis (I) Sumatran serow Capricornis thar (I) Himalayan serow Cephalophus brookei (II) Brooke's duiker Cephalophus dorsalis (II) Bay duiker Cephalophus jentinki (I) Jentink's duiker Cephalophus ogilbyi (II) Ogilby's duiker Cephalophus silvicultor (II) Yellow-backed duiker Cephalophus zebra (II) Zebra duiker Damaliscus pygargus pygargus (II) Bontebok Gazella bennettii (III Pakistan) Chinkara Gazella cuvieri (I) Cuvier's gazelle Gazella dorcas (III Algeria/Tunisia) Dorcas gazelle Gazella leptoceros (I) Slender-horned gazelle Hippotragus niger variani (I) Giant sable antelope Kobus leche (II) Lechwe Naemorhedus baileyi (I) Red goral Naemorhedus caudatus (I) Long-tailed goral Naemorhedus goral (I) Himalayan goral Naemorhedus griseus (I) Chinese goral Nanger dama (I) Dama gazelle Oryx dammah (I) Scimitar-horned oryx Oryx leucoryx (I) Arabian oryx Ovis ammon (II) (Except for the subspecies included in Annex A) Argali Ovis ammon hodgsonii (I) Tibetan argali Ovis ammon nigrimontana (I) Kara Tau argali Ovis aries (Except for the domesticated form Ovis aries aries, the subspecies included in Annex A and the subspecies O. a. isphahanica, O. a. laristanica, O. a. musimon and O. a. orientalis which are not included in the Annexes to this Regulation) Urial Ovis aries ophion (I) Cyprus mouflon Ovis aries vignei (I) Ladakh urial Ovis canadensis (II) (Only the population of Mexico; no other population is included in the Annexes to this Regulation) Mexican bighorn sheep Pantholops hodgsonii (I) Chiru Philantomba monticola (II) Blue duiker Pseudois nayaur (III Pakistan) Bharal Pseudoryx nghetinhensis (I) Saola Rupicapra pyrenaica ornata (II) Abruzzo chamois Saiga borealis (II) Mongolian saiga Saiga tatarica (II) Steppe saiga Tetracerus quadricornis (III Nepal) Four-horned antelope Camelidae Camels, guanaco, vicuÃ ±a Lama guanicoe (II) Guanaco Vicugna vicugna (I) (Except for the populations of: Argentina [the populations of the Provinces of Jujuy and Catamarca and the semi-captive populations of the Provinces of Jujuy, Salta, Catamarca, La Rioja and San Juan]; Bolivia [the whole population]; Chile [population of the Primera RegiÃ ³n]; Ecuador [the whole population] and Peru [the whole population]; which are included in Annex B) Vicugna vicugna (II) (Only the populations of Argentina [the populations of the Provinces of Jujuy and Catamarca and the semi-captive populations of the Provinces of Jujuy, Salta, Catamarca, La Rioja and San Juan]; Bolivia [the whole population]; Chile [population of the Primera RegiÃ ³n]; Ecuador [the whole population] and Peru [the whole population]; all other populations are included in Annex A) (3) VicuÃ ±a Cervidae Deer, huemuls, muntjacs, pudus Axis calamianensis (I) Calamian deer Axis kuhlii (I) Bawean deer Axis porcinus (III Pakistan (Except for the subspecies included in Annex A)) Hog deer Axis porcinus annamiticus (I) Indochina hog deer Blastocerus dichotomus (I) Marsh deer Cervus elaphus bactrianus (II) Bactrian deer Cervus elaphus barbarus (III Algeria/Tunisia) Barbary deer Cervus elaphus hanglu (I) Hangul Dama dama mesopotamica (I) Persian fallow deer Hippocamelus spp. (I) Huemuls Mazama temama cerasina (III Guatemala) Central American red brocket Muntiacus crinifrons (I) Black muntjac Muntiacus vuquangensis (I) Giant muntjac Odocoileus virginianus mayensis (III Guatemala) Guatemalan white-tailed deer Ozotoceros bezoarticus (I) Pampas deer Pudu mephistophiles (II) Northern pudu Pudu puda (I) Southern pudu Rucervus duvaucelii (I) Barasingha Rucervus eldii (I) Eld's deer Hippopotamidae Hippopotamuses Hexaprotodon liberiensis (II) Pygmy hippopotamus Hippopotamus amphibius (II) Common hippopotamus Moschidae Musk deer Moschus spp. (I) (Only the populations of Afghanistan, Bhutan, India, Myanmar, Nepal and Pakistan; all other populations are included in Annex B) Moschus spp. (II) (Except for the populations of Afghanistan, Bhutan, India, Myanmar, Nepal and Pakistan, which are included in Annex A) Musk deer Suidae Babirusa, hogs, pigs Babyrousa babyrussa (I) Buru babirusa Babyrousa bolabatuensis (I) Bola Batu babirusa Babyrousa celebensis (I) North Sulawesi babirusa Babyrousa togeanensis (I) Malenge babirusa Sus salvanius (I) Pygmy hog Tayassuidae Peccaries Tayassuidae spp. (II) (Except for the species included in Annex A and excluding the populations of Pecari tajacu of Mexico and the United States, which are not included in the Annexes to this Regulation) Peccaries Catagonus wagneri (I) Chacoan peccary CARNIVORA Ailuridae Ailurus fulgens (I) Red panda Canidae Dogs, foxes, wolves Canis aureus (III India) Golden jackal Canis lupus (I/II) (All populations except those of Spain north of the Duero and Greece north of the 39th parallel. Populations of Bhutan, India, Nepal and Pakistan are listed in Appendix I; all other populations are listed in Appendix II. Excludes the domesticated form and the dingo which are referenced as Canis lupus familiaris and Canis lupus dingo) Canis lupus (II) (Populations of Spain north of the Duero and Greece north of the 39th parallel. Excludes the domesticated form and the dingo which are referenced as Canis lupus familiaris and Canis lupus dingo) Grey wolf Canis simensis Ethiopian wolf Cerdocyon thous (II) Crab-eating fox Chrysocyon brachyurus (II) Maned wolf Cuon alpinus (II) Dhole Lycalopex culpaeus (II) Culpeo Lycalopex fulvipes (II) Darwin's fox Lycalopex griseus (II) South American grey fox Lycalopex gymnocercus (II) Pampas fox Speothos venaticus (I) Bush dog Vulpes bengalensis (III India) Bengal fox Vulpes cana (II) Blanford's fox Vulpes zerda (II) Fennec fox Eupleridae Cryptoprocta ferox (II) Fossa Eupleres goudotii (II) Falanouc Fossa fossana (II) Malagasy civet Felidae Cats, cheetahs, leopards, lions, tigers etc. Felidae spp. (II) (Except for the species included in Annex A. Specimens of the domesticated form are not subject to this Regulation. For Panthera leo (African populations): A zero annual export quota is established for specimens of bones, bone pieces, bone products, claws, skeletons, skulls and teeth removed from the wild and traded for commercial purposes. Annual export quotas for trade in bones, bone pieces, bone products, claws, skeletons, skulls and teeth for commercial purposes, derived from captive breeding operations in South Africa, will be established and communicated annually to the CITES Secretariat.) Cats Acinonyx jubatus (I) (Annual export quotas for live specimens and hunting trophies are granted as follows: Botswana: 5; Namibia: 150; Zimbabwe: 50. The trade in such specimens is subject to Article 4(1)) Cheetah Caracal caracal (I) (Only the population of Asia; all other populations are included in Annex B) Asian Caracal Catopuma temminckii (I) Asian golden cat Felis nigripes (I) Black-footed cat Felis silvestris (II) Wild cat Leopardus geoffroyi (I) Geoffroy's cat Leopardus jacobitus (I) Andean mountain cat Leopardus pardalis (I) Ocelot Leopardus tigrinus (I) Oncilla Leopardus wiedii (I) Margay Lynx lynx (II) Eurasian lynx Lynx pardinus (I) Iberian lynx Neofelis nebulosa (I) Clouded leopard Panthera leo persica (I) Asiatic lion Panthera onca (I) Jaguar Panthera pardus (I) Leopard Panthera tigris (I) Tiger Pardofelis marmorata (I) Marbled cat Prionailurus bengalensis bengalensis (I) (Only the populations of Bangladesh, India and Thailand; all other populations are included in Annex B) Bengal leopard cat Prionailurus iriomotensis (II) Iriomote cat Prionailurus planiceps (I) Flat-headed cat Prionailurus rubiginosus (I) (Only the population of India; all other populations are included in Annex B) Rusty-spotted cat Puma concolor costaricensis (I) Costa Rican cougar Puma yagouaroundi (I) (Only the populations of Central and North America; all other populations are included in Annex B) Jaguarundi Uncia uncia (I) Snow leopard Herpestidae Mongooses Herpestes edwardsi (III India/Pakistan) Indian grey mongoose Herpestes fuscus (III India) Indian brown mongoose Herpestes javanicus (III Pakistan) Small Asian mongoose Herpestes javanicus auropunctatus (III India) Small Indian mongoose Herpestes smithii (III India) Ruddy mongoose Herpestes urva (III India) Crab-eating mongoose Herpestes vitticollis (III India) Stripe-necked mongoose Hyaenidae Aardwolf, hyenas Hyaena hyaena (III Pakistan) Striped hyena Proteles cristata (III Botswana) Aardwolf Mephitidae Skunks Conepatus humboldtii (II) Humboldt's hog-nosed skunk Mustelidae Badgers, martens, weasels etc. Lutrinae Otters Lutrinae spp. (II) (Except for the species included in Annex A) Otters Aonyx capensis microdon (I) (Only the populations of Cameroon and Nigeria; all other populations are included in Annex B) Cameroon clawless otter Enhydra lutris nereis (I) Southern sea otter Lontra felina (I) Marine otter Lontra longicaudis (I) Neotropical otter Lontra provocax (I) Southern river otter Lutra lutra (I) European otter Lutra nippon (I) Japanese otter Pteronura brasiliensis (I) Giant otter Mustelinae Grisons, martens, tayra, weasels Eira barbara (III Honduras) Tayra Galictis vittata (III Costa Rica) Greater grison Martes flavigula (III India) Yellow-throated marten Martes foina intermedia (III India) Stone marten Martes gwatkinsii (III India) Nilgiri marten Mellivora capensis (III Botswana) Honey badger Mustela nigripes (I) Black-footed ferret Odobenidae Walrus Odobenus rosmarus (III Canada) Walrus Otariidae Fur seals, sealions Arctocephalus spp. (II) (Except for the species included in Annex A) Fur seals Arctocephalus philippii (II) Juan FernÃ ¡ndez fur seal Arctocephalus townsendi (I) Guadalupe fur seal Phocidae Seals Mirounga leonina (II) Southern elephant seal Monachus spp. (I) Monk seals Procyonidae Coatis, olingos Bassaricyon gabbii (III Costa Rica) Olingo Bassariscus sumichrasti (III Costa Rica) Cacomistle Nasua narica (III Honduras) White-nosed coati Nasua nasua solitaria (III Uruguay) South Brazilian coati Potos flavus (III Honduras) Kinkajou Ursidae Bears Ursidae spp. (II) (Except for the species included in Annex A) Bears Ailuropoda melanoleuca (I) Giant panda Helarctos malayanus (I) Sun bear Melursus ursinus (I) Sloth bear Tremarctos ornatus (I) Spectacled bear Ursus arctos (I/II) (Only the populations of Bhutan, China, Mexico and Mongolia and the subspecies Ursus arctos isabellinus are listed in Appendix I; all other populations and subspecies are listed in Appendix II) Brown bear Ursus thibetanus (I) Asian black bear Viverridae Binturong, civets, linsangs, otter-civet, palm civet Arctictis binturong (III India) Binturong Civettictis civetta (III Botswana) African civet Cynogale bennettii (II) Otter civet Hemigalus derbyanus (II) Banded palm civet Paguma larvata (III India) Masked palm civet Paradoxurus hermaphroditus (III India) Asian palm civet Paradoxurus jerdoni (III India) Jerdon's palm civet Prionodon linsang (II) Banded linsang Prionodon pardicolor (I) Spotted linsang Viverra civettina (III India) Malabar large-spotted civet Viverra zibetha (III India) Large Indian civet Viverricula indica (III India) Small Indian civet CETACEA Cetaceans (dolphins, porpoises, whales) CETACEA spp. (I/II) (4) Cetaceans CHIROPTERA Phyllostomidae Broad-nosed bats Platyrrhinus lineatus (III Uruguay) White-lined bat Pteropodidae Fruit bats, flying foxes Acerodon spp. (II) (Except for the species included in Annex A) Flying foxes Acerodon jubatus (I) Golden-capped fruit bat Pteropus spp. (II) (Except for the species included in Annex A and except for Pteropus brunneus.) Flying foxes Pteropus insularis (I) Ruck flying fox Pteropus livingstonii (II) Comoro flying fox Pteropus loochoensis (I) Japanese flying fox Pteropus mariannus (I) Marianas flying fox Pteropus molossinus (I) Caroline flying fox Pteropus pelewensis (I) Pelew flying fox Pteropus pilosus (I) Large Pelew flying fox Pteropus rodricensis (II) Rodrigues flying fox Pteropus samoensis (I) Samoan flying fox Pteropus tonganus (I) Pacific flying fox Pteropus ualanus (I) Kosrae flying fox Pteropus voeltzkowi (II) Pemba flying fox Pteropus yapensis (I) Yap flying fox CINGULATA Dasypodidae Armadillos Cabassous centralis (III Costa Rica) Northern naked-tailed armadillo Cabassous tatouay (III Uruguay) Greater naked-tailed armadillo Chaetophractus nationi (II) (A zero annual export quota has been established. All specimens shall be deemed to be specimens of species included in Annex A and the trade in them shall be regulated accordingly) Andean hairy armadillo Priodontes maximus (I) Giant armadillo DASYUROMORPHIA Dasyuridae Dunnarts, marsupial mice, planigales Sminthopsis longicaudata (I) Long-tailed dunnart Sminthopsis psammophila (I) Sandhill dunnart DIPROTODONTIA Macropodidae Kangaroos, wallabies Dendrolagus inustus (II) Grizzled tree-kangaroo Dendrolagus ursinus (II) Ursine tree-kangaroo Lagorchestes hirsutus (I) Rufous hare-wallaby Lagostrophus fasciatus (I) Banded hare-wallaby Onychogalea fraenata (I) Bridled nail-tail wallaby Phalangeridae Cuscus Phalanger intercastellanus (II) Eastern common cuscus Phalanger mimicus (II) Southern common cuscus Phalanger orientalis (II) Northern common cuscus Spilocuscus kraemeri (II) Admiralty Island cuscus Spilocuscus maculatus (II) Common spotted cuscus Spilocuscus papuensis (II) Waigeou cuscus Potoroidae Rat-kangaroos Bettongia spp. (I) Bettongs Vombatidae Wombats Lasiorhinus krefftii (I) Northern hairy-nosed wombat LAGOMORPHA Leporidae Hares, rabbits Caprolagus hispidus (I) Hispid hare Romerolagus diazi (I) Volcano rabbit MONOTREMATA Tachyglossidae Echidnas, spiny anteaters Zaglossus spp. (II) Long-beaked echidnas PERAMELEMORPHIA Peramelidae Perameles bougainville (I) Western barred bandicoot Thylacomyidae Macrotis lagotis (I) Greater bilby PERISSODACTYLA Equidae Horses, wild asses, zebras Equus africanus (I) (Excludes the domesticated form referenced as Equus asinus, which is not subject to this Regulation) African ass Equus grevyi (I) GrÃ ©vy's zebra Equus hemionus (I/II) (The species is listed in Appendix II but subspecies Equus hemionus hemionus and Equus hemionus khur are listed in Appendix I) Asiatic wild ass Equus kiang (II) Kiang Equus przewalskii (I) Przewalski's horse Equus zebra hartmannae (II) Hartmann's mountain zebra Equus zebra zebra (II) Cape mountain zebra Rhinocerotidae Rhinoceroses Rhinocerotidae spp. (I) (Except for the subspecies included in Annex B) Rhinoceroses Ceratotherium simum simum (II) (Only the populations of South Africa and Swaziland; all other populations are included in Annex A. For the exclusive purpose of allowing international trade in live animals to appropriate and acceptable destinations and trade in hunting trophies. All other specimens shall be deemed to be specimens of species included in Annex A and trade in them shall be regulated accordingly) Southern white rhinoceros Tapiridae Tapirs Tapiridae spp. (I) (Except for the species included in Annex B) Tapirs Tapirus terrestris (II) South American tapir PHOLIDOTA Manidae Pangolins Manis spp. (II) (Except for the species included in Annex A) Pangolins Manis crassicaudata (I) Indian pangolin Manis culionensis (I) Philippine pangolin Manis gigantea (I) Giant pangolin Manis javanica (I) Sunda pangolin Manis pentadactyla (I) Chinese pangolin Manis temminckii (I) Ground pangolin Manis tetradactyla (I) Long-tailed pangolin Manis tricuspis (I) Tree pangolin PILOSA Bradypodidae Three-toed sloths Bradypus pygmaeus (II) Pygmy tree-toed sloth Bradypus variegatus (II) Brown-throated sloth Megalonychidae Two-toed sloth Choloepus hoffmanni (III Costa Rica) Hoffmann's two-toed sloth Myrmecophagidae American anteaters Myrmecophaga tridactyla (II) Giant anteater Tamandua mexicana (III Guatemala) Northern tamandua PRIMATES Primates (apes and monkeys) PRIMATES spp. (II) (Except for the species included in Annex A) Primates Atelidae Howlers, spider monkeys Alouatta coibensis (I) Coiba Island howler Alouatta palliata (I) Mantled howler Alouatta pigra (I) Guatemalan black howler Ateles geoffroyi frontatus (I) Black-browed spider monkey Ateles geoffroyi ornatus (I) Red spider monkey Brachyteles arachnoides (I) Southern muriqui Brachyteles hypoxanthus (I) Northern muriqui Oreonax flavicauda (I) Yellow-tailed woolly monkey Cebidae Marmosets, tamarins, New-world monkeys Callimico goeldii (I) Goeldi's marmoset Callithrix aurita (I) Buffy-tufted marmoset Callithrix flaviceps (I) Buffy-headed marmoset Leontopithecus spp. (I) Lion tamarins Saguinus bicolor (I) Pied tamarin Saguinus geoffroyi (I) Geoffroy's tamarin Saguinus leucopus (I) White-footed tamarin Saguinus martinsi (I) Martins' bare-face tamarin Saguinus oedipus (I) Cottontop tamarin Saimiri oerstedii (I) Central American squirrel monkey Cercopithecidae Old-world monkeys Cercocebus galeritus (I) Tana River mangabey Cercopithecus diana (I) Diana monkey Cercopithecus roloway (I) Roloway monkey Cercopithecus solatus (II) Sun-tailed monkey Colobus satanas (II) Black colobus Macaca silenus (I) Lion-tailed macaque Macaca sylvanus (I) Barbary macaque Mandrillus leucophaeus (I) Drill Mandrillus sphinx (I) Mandrill Nasalis larvatus (I) Proboscis monkey Piliocolobus foai (II) Central African red colobus Piliocolobus gordonorum (II) Uzungwa red colobus Piliocolobus kirkii (I) Zanzibar red colobus Piliocolobus pennantii (II) Pennant's red colobus Piliocolobus preussi (II) Preuss's red colobus Piliocolobus rufomitratus (I) Tana River red colobus Piliocolobus tephrosceles (II) Ugandan red colobus Piliocolobus tholloni (II) Thollon's red colobus Presbytis potenziani (I) Mentawai langur Pygathrix spp. (I) Douc langurs Rhinopithecus spp. (I) Snub-nosed monkeys Semnopithecus ajax (I) Kashmir grey langur Semnopithecus dussumieri (I) Southern Plains grey langur Semnopithecus entellus (I) Northern Plains grey langur Semnopithecus hector (I) Tarai grey langur Semnopithecus hypoleucos (I) Black-footed grey langur Semnopithecus priam (I) Tufted grey langur Semnopithecus schistaceus (I) Nepal grey langur Simias concolor (I) Simakobou Trachypithecus delacouri (II) Delacour's langur Trachypithecus francoisi (II) FranÃ §ois's langur Trachypithecus geei (I) Gee's golden langur Trachypithecus hatinhensis (II) Hatinh langur Trachypithecus johnii (II) Nilgiri langur Trachypithecus laotum (II) Laotian langur Trachypithecus pileatus (I) Capped langur Trachypithecus poliocephalus (II) White-headed langur Trachypithecus shortridgei (I) Shortridge's langur Cheirogaleidae Dwarf lemurs and mouse-lemurs Cheirogaleidae spp. (I) Dwarf lemurs and mouse lemurs Daubentoniidae Aye-aye Daubentonia madagascariensis (I) Aye-aye Hominidae Chimpanzees, gorillas, orang-utan Gorilla beringei (I) Eastern gorilla Gorilla gorilla (I) Western gorilla Pan spp. (I) Chimpanzee and bonobo Pongo abelii (I) Sumatran orangutan Pongo pygmaeus (I) Bornean orangutan Hylobatidae Gibbons Hylobatidae spp. (I) Gibbons Indriidae Indri, sifakas and woolly lemurs Indriidae spp. (I) Indri, sifakas and woolly lemurs Lemuridae Large lemurs Lemuridae spp. (I) Large lemurs Lepilemuridae Sportive lemurs Lepilemuridae spp. (I) Sportive lemurs Lorisidae Lorises Nycticebus spp. (I) Slow lorises Pitheciidae Uacaris, titis, sakis Cacajao spp. (I) Uacaris Callicebus barbarabrownae (II) Barbara Brown's Titi Callicebus melanochir (II) Coastal Black-handed Titi Callicebus nigrifrons (II) Black-fronted Titi Callicebus personatus (II) Atlantic titi Chiropotes albinasus (I) White-nosed saki Tarsiidae Tarsiers Tarsius spp. (II) Tarsiers PROBOSCIDEA Elephantidae Elephants Elephas maximus (I) Asian elephant Loxodonta africana (I) (Except for the populations of Botswana, Namibia, South Africa and Zimbabwe, which are included in Annex B) Loxodonta africana (II) (Only the populations of Botswana, Namibia, South Africa and Zimbabwe (5); all other populations are included in Annex A) African elephant RODENTIA Chinchillidae Chinchillas Chinchilla spp. (I) (Specimens of the domesticated form are not subject to this Regulation) Chinchillas Cuniculidae Pacas Cuniculus paca (III Honduras) Lowland paca Dasyproctidae Agoutis Dasyprocta punctata (III Honduras) Central American agouti Erethizontidae New-world porcupines Sphiggurus mexicanus (III Honduras) Mexican hairy dwarf porcupine Sphiggurus spinosus (III Uruguay) Paraguaian hairy dwarf porcupine Hystricidae Old-world porcupines Hystrix cristata Crested porcupine Muridae Mice, rats Leporillus conditor (I) Greater stick-nest rat Pseudomys fieldi praeconis (I) Shark Bay mouse Xeromys myoides (I) False water rat Zyzomys pedunculatus (I) Central Australian rock rat Sciuridae Ground squirrels, tree squirrels Cynomys mexicanus (I) Mexican prairie dog Marmota caudata (III India) Long-tailed marmot Marmota himalayana (III India) Himalayan marmot Ratufa spp. (II) Giant squirrels Sciurus deppei (III Costa Rica) Deppe's squirrel SCANDENTIA SCANDENTIA spp. (II) Treeshrews SIRENIA Dugongidae Dugong Dugong dugon (I) Dugong Trichechidae Manatees Trichechus inunguis (I) Trichechus manatus (I) Trichechus senegalensis (I) AVES Birds ANSERIFORMES Anatidae Ducks, geese, swans etc. Anas aucklandica (I) Auckland Islands teal Anas bernieri (II) Madagascar teal Anas chlorotis (I) Brown teal Anas formosa (II) Baikal teal Anas laysanensis (I) Laysan duck Anas nesiotis (I) Campbell Island teal Anas querquedula Garganey Asarcornis scutulata (I) White-winged duck Aythya innotata Madagascar pochard Aythya nyroca Ferruginous duck Branta canadensis leucopareia (I) Aleutian goose Branta ruficollis (II) Red-breasted goose Branta sandvicensis (I) Nene Coscoroba coscoroba (II) Coscoroba swan Cygnus melancoryphus (II) Black-necked swan Dendrocygna arborea (II) West Indian whistling-duck Dendrocygna autumnalis (III Honduras) Black-bellied whistling-duck Dendrocygna bicolor (III Honduras) Fulvous whistling-duck Mergus octosetaceus Brazilian merganser Oxyura leucocephala (II) White-headed duck Rhodonessa caryophyllacea (possibly extinct) (I) Pink-headed duck Sarkidiornis melanotos (II) Comb duck Tadorna cristata Crested shelduck APODIFORMES Trochilidae Hummingbirds Trochilidae spp. (II) (Except for the species included in Annex A) Hummingbirds Glaucis dohrnii (I) Hook-billed hermit CHARADRIIFORMES Burhinidae Thick-knees Burhinus bistriatus (III Guatemala) Double-striped thick-knee Laridae Gulls, terns Larus relictus (I) Relict gull Scolopacidae Curlews, greenshanks Numenius borealis (I) Eskimo curlew Numenius tenuirostris (I) Slender-billed curlew Tringa guttifer (I) Nordmann's greenshank CICONIIFORMES Ardeidae Egrets, herons Ardea alba Great egret Bubulcus ibis Cattle egret Egretta garzetta Little egret Balaenicipitidae Shoebill, whale-headed stork Balaeniceps rex (II) Shoebill Ciconiidae Storks Ciconia boyciana (I) Oriental stork Ciconia nigra (II) Black stork Ciconia stormi Storm's stork Jabiru mycteria (I) Jabiru Leptoptilos dubius Greater adjutant stork Mycteria cinerea (I) Milky stork Phoenicopteridae Flamingos Phoenicopteridae spp. (II) (Except for the species included in Annex A) Flamingos Phoenicopterus ruber (II) Greater flamingo Threskiornithidae Ibises, spoonbills Eudocimus ruber (II) Scarlet ibis Geronticus calvus (II) Bald ibis Geronticus eremita (I) Waldrapp Nipponia nippon (I) Crested ibis Platalea leucorodia (II) Eurasian spoonbill Pseudibis gigantea Giant ibis COLUMBIFORMES Columbidae Doves, pigeons Caloenas nicobarica (I) Nicobar pigeon Claravis godefrida Purple-winged ground-dove Columba livia Rock pigeon Ducula mindorensis (I) Mindoro zone-tailed pigeon Gallicolumba luzonica (II) Luzon bleeding-heart Goura spp. (II) Crowned-pigeons Leptotila wellsi Grenada dove Nesoenas mayeri (III Mauritius) Pink pigeon Streptopelia turtur European turtle-dove CORACIIFORMES Bucerotidae Hornbills Aceros spp. (II) (Except for the species included in Annex A) Hornbills Aceros nipalensis (I) Rufous-necked hornbill Anorrhinus spp. (II) Hornbills Anthracoceros spp. (II) Hornbills Berenicornis spp. (II) Hornbills Buceros spp. (II) (Except for the species included in Annex A) Hornbills Buceros bicornis (I) Great hornbill Penelopides spp. (II) Hornbills Rhinoplax vigil (I) Helmeted hornbill Rhyticeros spp. (II) (Except for the species included in Annex A) Hornbills Rhyticeros subruficollis (I) Plain-pouched hornbill CUCULIFORMES Musophagidae Turacos Tauraco spp. (II) (Except for the species included in Annex A) Turacos Tauraco bannermani (II) Bannerman's turaco FALCONIFORMES Diurnal birds of prey (eagles, falcons, hawks, vultures) FALCONIFORMES spp. (II) (Except for the species included in Annex A; except for one species of the family Cathartidae included in Annex C; the other species of that family are not included in the Annexes to this Regulation; and except for Caracara lutosa) Diurnal birds of prey Accipitridae Hawks, eagles Accipiter brevipes (II) Levant sparrowhawk Accipiter gentilis (II) Northern goshawk Accipiter nisus (II) Eurasian sparrowhawk Aegypius monachus (II) Cinereous vulture Aquila adalberti (I) Adalbert's eagle Aquila chrysaetos (II) Golden eagle Aquila clanga (II) Greater spotted eagle Aquila heliaca (I) Imperial eagle Aquila pomarina (II) Lesser spotted eagle Buteo buteo (II) Common buzzard Buteo lagopus (II) Rough-legged buzzard Buteo rufinus (II) Long-legged buzzard Chondrohierax uncinatus wilsonii (I) Cuban hook-billed kite Circaetus gallicus (II) Short-toed snake-eagle Circus aeruginosus (II) Western marsh-harrier Circus cyaneus (II) Northern harrier Circus macrourus (II) Pallid harrier Circus pygargus (II) Montagu's harrier Elanus caeruleus (II) Black-winged kite Eutriorchis astur (II) Madagascar serpent-eagle Gypaetus barbatus (II) Lammergeier Gyps fulvus (II) Eurasian griffon Haliaeetus spp. (I/II) (Haliaeetus albicilla is listed in Appendix I; the other species are listed in Appendix II) Sea-eagles Harpia harpyja (I) Harpy eagle Hieraaetus fasciatus (II) Bonelli's eagle Hieraaetus pennatus (II) Booted eagle Leucopternis occidentalis (II) Grey-backed hawk Milvus migrans (II) (Except for Milvus migrans lineatus which is included in Annex B) Black kite Milvus milvus (II) Red kite Neophron percnopterus (II) Egyptian vulture Pernis apivorus (II) European honey-buzzard Pithecophaga jefferyi (I) Great Philippine eagle Cathartidae New world vultures Gymnogyps californianus (I) California condor Sarcoramphus papa (III Honduras) King vulture Vultur gryphus (I) Andean condor Falconidae Falcons Falco araeus (I) Seychelles kestrel Falco biarmicus (II) Lanner falcon Falco cherrug (II) Saker falcon Falco columbarius (II) Merlin Falco eleonorae (II) Eleonora's falcon Falco jugger (I) Laggar falcon Falco naumanni (II) Lesser kestrel Falco newtoni (I) (Only the population of the Seychelles) Newton's kestrel Falco pelegrinoides (I) Barbary falcon Falco peregrinus (I) Peregrine falcon Falco punctatus (I) Mauritius kestrel Falco rusticolus (I) Gyrfalcon Falco subbuteo (II) Eurasian hobby Falco tinnunculus (II) Common kestrel Falco vespertinus (II) Red-footed falcon Pandionidae Ospreys Pandion haliaetus (II) Osprey GALLIFORMES Cracidae Crax alberti (III Colombia) Blue-knobbed curassow Crax blumenbachii (I) Red-billed curassow Crax daubentoni (III Colombia) Yellow-knobbed curassow Crax fasciolata Bare-faced Curassow Crax globulosa (III Colombia) Wattled curassow Crax rubra (III Colombia/Costa Rica/Guatemala/Honduras) Great currasow Mitu mitu (I) Alagoas curassow Oreophasis derbianus (I) Horned guan Ortalis vetula (III Guatemala/Honduras) Plain chachalaca Pauxi pauxi (III Colombia) Helmeted curassow Penelope albipennis (I) White-winged guan Penelope purpurascens (III Honduras) Crested guan Penelopina nigra (III Guatemala) Highland guan Pipile jacutinga (I) Black-fronted piping guan Pipile pipile (I) Trinidad piping guan Megapodiidae Megapodes, scrubfowl Macrocephalon maleo (I) Maleo Phasianidae Grouse, guineafowl, partridges, pheasants, tragopans Argusianus argus (II) Great argus Catreus wallichii (I) Cheer pheasant Colinus virginianus ridgwayi (I) Masked bobwhite Crossoptilon crossoptilon (I) White eared-pheasant Crossoptilon mantchuricum (I) Brown eared-pheasant Gallus sonneratii (II) Grey junglefowl Ithaginis cruentus (II) Blood pheasant Lophophorus impejanus (I) Himalayan monal Lophophorus lhuysii (I) Chinese monal Lophophorus sclateri (I) Sclater's monal Lophura edwardsi (I) Edwards' pheasant Lophura hatinhensis Vietnamese fireback Lophura leucomelanos (III Pakistan) Kalij pheasant Lophura swinhoii (I) Swinhoe's pheasant Meleagris ocellata (III Guatemala) Ocellated turkey Odontophorus strophium Gorgeted wood-quail Ophrysia superciliosa Himalayan quail Pavo cristatus (III Pakistan) Indian peafowl Pavo muticus (II) Green peafowl Polyplectron bicalcaratum (II) Grey peacock-pheasant Polyplectron germaini (II) Germain's peacock-pheasant Polyplectron malacense (II) Malayan peacock-pheasant Polyplectron napoleonis (I) Palawan peacock-pheasant Polyplectron schleiermacheri (II) Bornean peacock-pheasant Pucrasia macrolopha (III Pakistan) Koklass pheasant Rheinardia ocellata (I) Crested argus Syrmaticus ellioti (I) Elliot's pheasant Syrmaticus humiae (I) Hume's pheasant Syrmaticus mikado (I) Mikado pheasant Tetraogallus caspius (I) Caspian snowcock Tetraogallus tibetanus (I) Tibetan snowcock Tragopan blythii (I) Blyth's tragopan Tragopan caboti (I) Cabot's tragopan Tragopan melanocephalus (I) Western tragopan Tragopan satyra (III Nepal) Satyr tragopan Tympanuchus cupido attwateri (II) Attwater's prairie-chicken GRUIFORMES Gruidae Cranes Gruidae spp. (II) (Except for the species included in Annex A) Cranes Grus americana (I) Whooping crane Grus canadensis (I/II) (The species is listed in Appendix II but subspecies Grus canadensis nesiotes and Grus canadensis pulla are listed in Appendix I) Sandhill crane Grus grus (II) Common crane Grus japonensis (I) Red-crowned crane Grus leucogeranus (I) Siberian crane Grus monacha (I) Hooded crane Grus nigricollis (I) Black-necked crane Grus vipio (I) White-necked crane Otididae Bustards Otididae spp. (II) (Except for the species included in Annex A) Bustards Ardeotis nigriceps (I) Indian bustard Chlamydotis macqueenii (I) Macqueen's bustard Chlamydotis undulata (I) Houbara bustard Houbaropsis bengalensis (I) Bengal florican Otis tarda (II) Great bustard Sypheotides indicus (II) Lesser florican Tetrax tetrax (II) Little bustard Rallidae Coots, rails Gallirallus sylvestris (I) Lord Howe rail Rhynochetidae Kagu Rhynochetos jubatus (I) Kagu PASSERIFORMES Atrichornithidae Scrub-birds Atrichornis clamosus (I) Noisy scrub-bird Cotingidae Cotingas Cephalopterus ornatus (III Colombia) Amazonian umbrella bird Cephalopterus penduliger (III Colombia) Long-wattled umbrella bird Cotinga maculata (I) Banded cotinga Rupicola spp. (II) Cocks-of-the-rock Xipholena atropurpurea (I) White-winged cotinga Emberizidae Cardinals, tanagers Gubernatrix cristata (II) Yellow cardinal Paroaria capitata (II) Yellow-billed cardinal Paroaria coronata (II) Red-crested cardinal Tangara fastuosa (II) Seven-coloured tanager Estrildidae Mannikins, waxbills Amandava formosa (II) Green avadavat Lonchura fuscata Timor sparrow Lonchura oryzivora (II) Java sparrow Poephila cincta cincta (II) Southern black-throated finch Fringillidae Finches Carduelis cucullata (I) Red siskin Carduelis yarrellii (II) Yellow-faced siskin Hirundinidae Martins Pseudochelidon sirintarae (I) White-eyed river-martin Icteridae New-world blackbirds Xanthopsar flavus (I) Saffron-cowled blackbird Meliphagidae Honey-eaters Lichenostomus melanops cassidix (II) Helmeted honeyeater Muscicapidae Old-world flycatchers, babblers, etc. Acrocephalus rodericanus (III Mauritius) Rodrigues brush-warbler Cyornis ruckii (II) Rueck's blue-flycatcher Dasyornis broadbenti litoralis (possibly extinct) (I) Western rufous bristlebird Dasyornis longirostris (I) Western bristlebird Garrulax canorus (II) Chinese Hwamei Garrulax taewanus (II) Taiwan Hwamei Leiothrix argentauris (II) Silver-eared mesia Leiothrix lutea (II) Red-billed leiothrix Liocichla omeiensis (II) Omei Shan liocichla Picathartes gymnocephalus (I) White-necked rockfowl Picathartes oreas (I) Grey-necked rockfowl Terpsiphone bourbonnensis (III Mauritius) Mascarene paradise-flycatcher Paradisaeidae Birds of paradise Paradisaeidae spp. (II) Birds of paradise Pittidae Pittas Pitta guajana (II) Banded pitta Pitta gurneyi (I) Gurney's pitta Pitta kochi (I) Whiskered pitta Pitta nympha (II) Fairy pitta Pycnonotidae Bulbuls Pycnonotus zeylanicus (II) Straw-headed bulbul Sturnidae Mynas Gracula religiosa (II) Hill myna Leucopsar rothschildi (I) Bali myna Zosteropidae White-eyes Zosterops albogularis (I) White-chested white-eye PELECANIFORMES Fregatidae Frigatebirds Fregata andrewsi (I) Christmas frigatebird Pelecanidae Pelicans Pelecanus crispus (I) Dalmatian pelican Sulidae Boobies Papasula abbotti (I) Abbott's booby PICIFORMES Capitonidae Barbets Semnornis ramphastinus (III Colombia) Toucan barbet Picidae Woodpeckers Dryocopus javensis richardsi (I) Tristram's woodpecker Ramphastidae Toucans Baillonius bailloni (III Argentina) Saffron toucanet Pteroglossus aracari (II) Black-necked aracari Pteroglossus castanotis (III Argentina) Chestnut-eared aracari Pteroglossus viridis (II) Green aracari Ramphastos dicolorus (III Argentina) Red-breasted toucan Ramphastos sulfuratus (II) Keel-billed toucan Ramphastos toco (II) Toco toucan Ramphastos tucanus (II) Red-billed toucan Ramphastos vitellinus (II) Channel-billed toucan Selenidera maculirostris (III Argentina) Spot-billed toucanet PODICIPEDIFORMES Podicipedidae Grebes Podilymbus gigas (I) Atitlan Grebe PROCELLARIIFORMES Diomedeidae Albatrosses Phoebastria albatrus (I) Short-tailed albatross PSITTACIFORMES Cockatoos, lories, macaws, parakeets, parrots etc. PSITTACIFORMES spp. (II) (Except for the species included in Annex A and excluding Agapornis roseicollis, Melopsittacus undulatus, Nymphicus hollandicus and Psittacula krameri, which are not included in the Annexes to this Regulation) Parrots, etc. Cacatuidae Cockatoos Cacatua goffiniana (I) Tanimbar cockatoo Cacatua haematuropygia (I) Philippine cockatoo Cacatua moluccensis (I) Salmon-crested cockatoo Cacatua sulphurea (I) Yellow-crested cockatoo Probosciger aterrimus (I) Palm cockatoo Loriidae Lories, lorikeets Eos histrio (I) Red and blue lory Vini spp. (I/II) (Vini ultramarina is listed in Appendix I, the other species are listed in Appendix II) Blue lorikeets Psittacidae Amazons, macaws, parakeets, parrots Amazona arausiaca (I) Red-necked parrot Amazona auropalliata (I) Yellow-naped parrot Amazona barbadensis (I) Yellow-shouldered parrot Amazona brasiliensis (I) Red-tailed parrot Amazona finschi (I) Lilac-crowned parrot Amazona guildingii (I) St Vincent parrot Amazona imperialis (I) Imperial parrot Amazona leucocephala (I) Cuban parrot Amazona oratrix (I) Yellow-headed parrot Amazona pretrei (I) Red-spectacled parrot Amazona rhodocorytha (I) Red-browed parrot Amazona tucumana (I) Tucuman parrot Amazona versicolor (I) Saint Lucia parrot Amazona vinacea (I) Vinaceous parrot Amazona viridigenalis (I) Green-cheeked parrot Amazona vittata (I) Puerto Rican parrot Anodorhynchus spp. (I) Blue macaws Ara ambiguus (I) Great green macaw Ara glaucogularis (I) Blue-throated macaw Ara macao (I) Scarlet macaw Ara militaris (I) Military macaw Ara rubrogenys (I) Red-fronted macaw Cyanopsitta spixii (I) Spix's macaw Cyanoramphus cookii (I) Norfolk Island parakeet Cyanoramphus forbesi (I) Chatham Island yellow-fronted parakeet Cyanoramphus novaezelandiae (I) Red-fronted parakeet Cyanoramphus saisseti (I) Red-crowned parakeet Cyclopsitta diophthalma coxeni (I) Coxen's double-eyed fig parrot Eunymphicus cornutus (I) Horned parakeet Guarouba guarouba (I) Golden parakeet Neophema chrysogaster (I) Orange-bellied parrot Ognorhynchus icterotis (I) Yellow-eared parrot Pezoporus occidentalis (possibly extinct) (I) Night parrot Pezoporus wallicus (I) Ground parrot Pionopsitta pileata (I) Pileated parrot Primolius couloni (I) Blue-headed macaw Primolius maracana (I) Blue-winged macaw Psephotus chrysopterygius (I) Golden-shouldered parrot Psephotus dissimilis (I) Hooded parrot Psephotus pulcherrimus (possibly extinct) (I) Paradise parrot Psittacula echo (I) Mauritius parakeet Psittacus erithacus (I) African grey parrot Pyrrhura cruentata (I) Blue-throated parakeet Rhynchopsitta spp. (I) Thick-billed parrots Strigops habroptilus (I) Kakapo RHEIFORMES Rheidae Rheas Pterocnemia pennata (I) (Except Pterocnemia pennata pennata which is included in Annex B) Lesser rhea Pterocnemia pennata pennata (II) Lesser rhea Rhea americana (II) Greater rhea SPHENISCIFORMES Spheniscidae Penguins Spheniscus demersus (II) Jackass penguin Spheniscus humboldti (I) Humboldt penguin STRIGIFORMES Owls STRIGIFORMES spp. (II) (Except for the species included in Annex A and except for Sceloglaux albifacies) Owls Strigidae Owls Aegolius funereus (II) Boreal owl Asio flammeus (II) Short-eared owl Asio otus (II) Long-eared owl Athene noctua (II) Little owl Bubo bubo (II) (Except for Bubo bubo bengalensis which is included in Annex B) Eurasian eagle-owl Glaucidium passerinum (II) Eurasian pygmy-owl Heteroglaux blewitti (I) Forest owlet Mimizuku gurneyi (I) Lesser eagle-owl Ninox natalis (I) Christmas hawk-owl Nyctea scandiaca (II) Snowy owl Otus ireneae (II) Sokoke scops-owl Otus scops (II) Eurasian scops-owl Strix aluco (II) Tawny owl Strix nebulosa (II) Great grey owl Strix uralensis (II) (Except for Strix uralensis davidi which is included in Annex B) Ural owl Surnia ulula (II) Northern hawk owl Tytonidae Barn owls Tyto alba (II) Barn owl Tyto soumagnei (I) Soumagne's owl STRUTHIONIFORMES Struthionidae Ostrich Struthio camelus (I) (Only the populations of Algeria, Burkina Faso, Cameroon, the Central African Republic, Chad, Mali, Mauritania, Morocco, the Niger, Nigeria, Senegal and the Sudan; all other populations are not included in the Annexes to this Regulation) Ostrich TINAMIFORMES Tinamidae Tinamous Tinamus solitarius (I) Solitary tinamou TROGONIFORMES Trogonidae Quetzals Pharomachrus mocinno (I) Resplendent quetzal REPTILIA Reptiles CROCODYLIA Alligators, caimans, crocodiles CROCODYLIA spp. (II) (Except for the species included in Annex A) Alligators, caimans, crocodiles Alligatoridae Alligators, caimans Alligator sinensis (I) Chinese alligator Caiman crocodilus apaporiensis (I) Rio Apaporis spectacled caiman Caiman latirostris (I) (Except for the population of Argentina, which is included in Annex B) Broad-nosed caiman Melanosuchus niger (I) (Except for the population of Brazil, which is included in Annex B, and population of Ecuador, which is included in Annex B and is subject to a zero annual export quota until an annual export quota has been approved by the CITES Secretariat and the IUCN/SSC Crocodile Specialist Group) Black caiman Crocodylidae Crocodiles Crocodylus acutus (I) (Except for the population of the Integrated Management District of Mangroves of the Bay of Cispata, Tinajones, La Balsa and Surrounding Areas, Department of CÃ ³rdoba, Colombia, and the population of Cuba, which are included in Annex B) American crocodile Crocodylus cataphractus (I) African slender-snouted crocodile Crocodylus intermedius (I) Orinoco crocodile Crocodylus mindorensis (I) Philippine crocodile Crocodylus moreletii (I) (Except for the population of Belize, which is included in Annex B with a zero quota for wild specimens traded for commercial purposes, and the population of Mexico, which is included in Annex B) Morelet's crocodile Crocodylus niloticus (I) (Except for the populations of Botswana, Egypt [subject to a zero quota for wild specimens traded for commercial purposes], Ethiopia, Kenya, Madagascar, Malawi, Mozambique, Namibia, South Africa, Uganda, the United Republic of Tanzania [subject to an annual export quota of no more than 1600 wild specimens including hunting trophies, in addition to ranched specimens], Zambia and Zimbabwe; these populations are included in Annex B) Nile crocodile Crocodylus palustris (I) Mugger crocodile Crocodylus porosus (I) (Except for the populations of Australia, Indonesia, Malaysia [wild harvest restricted to the State of Sarawak and a zero quota for wild specimens for the other States of Malaysia (Sabah and Peninsular Malaysia), with no change in the zero quota unless approved by the CITES Parties] and Papua New Guinea, which are included in Annex B) Estuarine crocodile Crocodylus rhombifer (I) Cuban crocodile Crocodylus siamensis (I) Siamese crocodile Osteolaemus tetraspis (I) West African dwarf crocodile Tomistoma schlegelii (I) False gharial Gavialidae Gavial or gharial Gavialis gangeticus (I) Gharial RHYNCHOCEPHALIA Sphenodontidae Tuataras Sphenodon spp. (I) Tuataras SAURIA Agamidae Spiny-tailed lizards (Agamas, mastigures) Saara spp. (II) Uromastyx spp. (II) Spiny-tailed lizards Anguidae Alligator lizards Abronia spp. (II) (except for the species included in Annex A. A zero export quota has been established for wild specimens for Abronia aurita, A. gaiophantasma, A. montecristoi, A. salvadorensis and A. vasconcelosii) Alligator lizards Abronia anzuetoi (I) Abronia campbelli (I) Abronia fimbriata (I) Abronia frosti (I) Abronia meledona (I) Chamaeleonidae Chameleons Archaius spp. (II) Bradypodion spp. (II) Dwarf chameleons Brookesia spp. (II) (Except for the species included in Annex A) Dwarf chameleons Brookesia perarmata (I) Dwarf spiny chameleon Calumma spp. (II) Madagascar chameleons Chamaeleo spp. (II) (Except for the species included in Annex A) Chameleons Chamaeleo chamaeleon (II) European chameleon Furcifer spp. (II) Madagascar chameleons Kinyongia spp. (II) Dwarf chameleons Nadzikambia spp. (II) Dwarf chameleons Palleon spp. (II) Rhampholeon spp. (II) Pygmy chamaeleons Rieppeleon spp. (II) Pygmy chamaeleons Trioceros spp. (II) Cordylidae Spiny-tailed lizards Cordylus spp. (II) Girdled lizards Hemicordylus spp. (II) Karusaurus spp. (II) Namazonurus spp. (II) Ninurta spp. (II) Ouroborus spp. (II) Pseudocordylus spp. (II) Smaug spp. (II) Gekkonidae Geckos Cnemaspis psychedelica (I) Psychedelic rock gecko Dactylocnemis spp. (III New Zealand) Hoplodactylus spp. (III New Zealand) Sticky-toed geckos Lygodactylus williamsi (I) Turquoise dwarf gecko Mokopirirakau spp. (III New Zealand) Nactus serpensinsula (II) Serpent Island gecko Naultinus spp. (II) New Zealand tree geckos Paroedura masobe (II) Masobe gecko Phelsuma spp. (II) (Except for the species included in Annex A) Day geckos Phelsuma guentheri (II) Round Island day gecko Rhoptropella spp. (II) Toropuku spp. (III New Zealand) Tukutuku spp. (III New Zealand) Uroplatus spp. (II) Flat-tailed geckos Woodworthia spp. (III New Zealand) Helodermatidae Gila monster and beaded lizard Heloderma spp. (II) (Except for the subspecies included in Annex A) Gila monster and beaded lizard Heloderma horridum charlesbogerti (I) Guatemalan beaded lizard Iguanidae Iguanas Amblyrhynchus cristatus (II) Galapagos marine iguana Brachylophus spp. (I) Fiji iguanas Conolophus spp. (II) Galapagos land iguanas Ctenosaura bakeri (II) Utila Island spiny-tailed iguana Ctenosaura melanosterna (II) Rio Aguan Valley spiny-tailed iguana Ctenosaura oedirhina (II) Roatan spiny-tailed iguana Ctenosaura palearis (II) Guatemalan Spiny-tailed iguana Cyclura spp. (I) Ground iguanas Iguana spp. (II) Iguanas Phrynosoma blainvillii (II) Blaineville's horned lizard Phrynosoma cerroense (II) Cedros Island horned lizard Phrynosoma coronatum (II) Coast horned lizard Phrynosoma wigginsi (II) Gulf coast horned lizard Sauromalus varius (I) San Esteban Island chuckwalla Lacertidae Lizards Gallotia simonyi (I) Hierro giant lizard Podarcis lilfordi (II) Lilford's wall lizard Podarcis pityusensis (II) Ibiza wall lizard Lanthanotidae Earless Monitor Lizard Lanthanotidae spp. (II) (A zero export quota has been established for wild specimens for commercial trade) Scincidae Skinks Corucia zebrata (II) Prehensile-tailed skink Teiidae Caiman lizards, tegu lizards Crocodilurus amazonicus (II) Dragon lizard Dracaena spp. (II) Caiman lizards Salvator spp. (II) Tupinambis spp.(II) Tegus Varanidae Monitor lizards Varanus spp. (II) (Except for the species included in Annex A) Monitor lizards Varanus bengalensis (I) Indian monitor Varanus flavescens (I) Yellow monitor Varanus griseus (I) Desert monitor Varanus komodoensis (I) Komodo dragon Varanus nebulosus (I) Clouded monitor Varanus olivaceus (II) Gray's monitor Xenosauridae Chinese crocodile lizard Shinisaurus crocodilurus (I) Chinese crocodile lizard SERPENTES Snakes Boidae Boas Boidae spp. (II) (Except for the species included in Annex A) Boas Acrantophis spp. (I) Madagascar ground boas Boa constrictor occidentalis (I) Argentine boa constrictor Epicrates inornatus (I) Puerto Rican boa Epicrates monensis (I) Virgin Island tree boa Epicrates subflavus (I) Jamaican boa Eryx jaculus (II) Spotted sand boa Sanzinia madagascariensis (I) Madagascar tree boa Bolyeriidae Round Island boas Bolyeriidae spp. (II) (Except for the species included in Annex A) Round Island boas Bolyeria multocarinata (I) Round Island boa Casarea dussumieri (I) Round Island keel-scaled boa Colubridae Typical snakes, water snakes, whip snakes Atretium schistosum (III India) Olive keel-back Cerberus rynchops (III India) Dog-faced water snake Clelia clelia (II) Mussurana Cyclagras gigas (II) False cobra Elachistodon westermanni (II) Indian egg-eating snake Ptyas mucosus (II) Common rat snake Xenochrophis piscator (III India) Checkered keel-back Xenochrophis schnurrenbergeri (III India) Xenochrophis tytleri (III India) Elapidae Cobras, coral snakes Hoplocephalus bungaroides (II) Broad-headed snake Micrurus diastema (III Honduras) Atlantic coral snake Micrurus nigrocinctus (III Honduras) Central American coral snake Micrurus ruatanus (III Honduras) Naja atra (II) Chinese spitting cobra Naja kaouthia (II) Monocellate cobra Naja mandalayensis (II) Burmese spitting cobra Naja naja (II) Indian cobra Naja oxiana (II) Central Asian cobra Naja philippinensis (II) North Philippine spitting cobra Naja sagittifera (II) Andaman cobra Naja samarensis (II) South-east Philippine spitting cobra Naja siamensis (II) Indochinese spitting cobra Naja sputatrix (II) South Indonesian spitting cobra Naja sumatrana (II) Golden spitting cobra Ophiophagus hannah (II) King cobra Loxocemidae Mexican dwarf boa Loxocemidae spp. (II) Mexican dwarf boa Pythonidae Pythons Pythonidae spp. (II) (Except for the subspecies included in Annex A) Pythons Python molurus molurus (I) Indian python Tropidophiidae Wood boas Tropidophiidae spp. (II) Wood boas Viperidae Vipers Atheris desaixi (II) Mt. Kenya bush viper Bitis worthingtoni (II) Kenya horned viper Crotalus durissus (III Honduras) Neotropical rattlesnake Crotalus durissus unicolor Aruba rattlesnake Daboia russelii (III India) Russell's viper Trimeresurus mangshanensis (II) Mangshan pit-viper Vipera latifii Latifi's viper Vipera ursinii (I) (Only the population of Europe, except the area which formerly constituted the USSR; these latter populations are not included in the Annexes to this Regulation) Orsini's viper Vipera wagneri (II) Wagner's viper TESTUDINES Carettochelyidae Pig-nosed turtles Carettochelys insculpta (II) Pig-nosed turtle Chelidae Austro-American sideneck turtles Chelodina mccordi (II) (A zero annual export quota has been established for specimens removed from the wild) Roti snake-necked turtle Pseudemydura umbrina (I) Western swamp turtle Cheloniidae Sea turtles Cheloniidae spp. (I) Sea turtles Chelydridae Snapping turtles Chelydra serpentina (III United States of America) Macrochelys temminckii (III United States of America) Alligator snapping turtle Dermatemydidae Central American river turtle Dermatemys mawii (II) Central American river turtle Dermochelyidae Leatherback turtle Dermochelys coriacea (I) Leatherback turtle Emydidae Box turtles, freshwater turtles Chrysemys picta (Only live specimens) Painted turtle Clemmys guttata (II) Spotted turtle Emydoidea blandingii (II) Blanding's turtle Glyptemys insculpta (II) Wood turtle Glyptemys muhlenbergii (I) Bog turtle Graptemys spp. (III United States of America) Map turtles Malaclemys terrapin (II) Diamondback terrapin Terrapene spp. (II) (Except for the species included in Annex A) Box turtles Terrapene coahuila (I) Aquatic box turtle Geoemydidae Batagur affinis (I) Southern river terrapin Batagur baska (I) Batagur Batagur borneoensis (II) (A zero annual export quota has been established for specimens removed from the wild and traded for commercial purposes) Batagur dhongoka (II) Batagur kachuga (II) Batagur trivittata (II) (A zero annual export quota has been established for specimens removed from the wild and traded for commercial purposes) Cuora spp. (II) (A zero annual export quota has been established for Cuora aurocapitata, C. bourreti, C. flavomarginata, C. galbinifrons, C. mccordi, C. mouhotii, C. pani, C. picturata, C. trifasciata, C. yunnanensis and C. zhoui for specimens removed from the wild and traded for commercial purposes) Asian box turtles Cyclemys spp. (II) Asian leaf turtles Geoclemys hamiltonii (I) Black pond turtle Geoemyda japonica (II) Ryukyu black-breasted leaf turtle Geoemyda spengleri (II) Black-breasted leaf turtle Hardella thurjii (II) Crowned river turtle Heosemys annandalii (II) (A zero annual export quota has been established for specimens removed from the wild and traded for commercial purposes) Yellow-headed temple turtle Heosemys depressa (II) (A zero annual export quota has been established for specimens removed from the wild and traded for commercial purposes) Arakan forest turtle Heosemys grandis (II) Giant Asian turtle Heosemys spinosa (II) Spiny turtle Leucocephalon yuwonoi (II) Sulawesi forest turtle Malayemys macrocephala (II) Snail-eating turtle Malayemys subtrijuga (II) Ricefield turtle Mauremys annamensis (II) (A zero annual export quota has been established for specimens removed from the wild and traded for commercial purposes) Annam pond turtle Mauremys iversoni (III China) Fujian pond turtle Mauremys japonica (II) Japanese pond turtle Mauremys megalocephala (III China) Big-headed pond turtle Mauremys mutica (II) Yellow pond turtle Mauremys nigricans (II) Red-necked pond turtle Mauremys pritchardi (III China) Pritchard's pond turtle Mauremys reevesii (III China) Reeves's turtle Mauremys sinensis (III China) Chinese stripe-necked turtle Melanochelys tricarinata (I) Three-keeled land tortoise Melanochelys trijuga (II) Indian black turtle Morenia ocellata (I) Burmese swamp turtle Morenia petersi (II) Indian eyed turtle Notochelys platynota (II) Malayan flat-shelled turtle Ocadia glyphistoma (III China) Notch-mouthed stripe-necked turtle Ocadia philippeni (III China) Philippen's stripe-necked turtle Orlitia borneensis (II) (A zero annual export quota has been established for specimens removed from the wild and traded for commercial purposes) Malayan giant turtle Pangshura spp. (II) (Except for the species included in Annex A) Roofed turtles Pangshura tecta (I) Indian roofed turtle Sacalia bealei (II) Beal's eyed turtle Sacalia pseudocellata (III China) Chinese false-eyed turtle Sacalia quadriocellata (II) Four-eyed turtle Siebenrockiella crassicollis (II) Black marsh turtle Siebenrockiella leytensis (II) Philippine pond turtle Vijayachelys silvatica (II) Cochin forest cane turtle Platysternidae Big-headed turtles Platysternidae spp. (I) Big-headed turtles Podocnemididae Afro-American sideneck turtles Erymnochelys madagascariensis (II) Madagascar sideneck turtle Peltocephalus dumerilianus (II) Big-headed sideneck turtle Podocnemis spp. (II) Sideneck turtles Testudinidae Tortoises Testudinidae spp. (II) (Except for the species included in Annex A; a zero annual export quota has been established for Centrochelys sulcata for specimens removed from the wild and traded for primarily commercial purposes) Tortoises Astrochelys radiata (I) Radiated tortoise Astrochelys yniphora (I) Angonoka Chelonoidis niger (I) Galapagos giant tortoise Geochelone platynota (I) Burmese star tortoise Gopherus flavomarginatus (I) Bolson tortoise Malacochersus tornieri (II) Pancake tortoise Psammobates geometricus (I) Geometric tortoise Pyxis arachnoides (I) Madagascar spider tortoise Pyxis planicauda (I) Madagascar flat-shelled tortoise Testudo graeca (II) Spur-thighed tortoise Testudo hermanni (II) Hermann's tortoise Testudo kleinmanni (I) Egyptian tortoise Testudo marginata (II) Marginated tortoise Trionychidae Softshell turtles, terrapins Amyda cartilaginea (II) Southeast Asian soft-shelled turtle Apalone ferox (III United States of America) Apalone mutica (III United States of America) Apalone spinifera (III United States of America) (except for the subspecies included in Annex A) Apalone spinifera atra (I) Cuatro Cienagas soft-shell turtle Chitra spp. (II) (Except for the species included in Annex A) Narrow-headed softshell turtles Chitra chitra (I) Asian narrow-headed softshell Chitra vandijki (I) Burmese narrow-headed softshell Cyclanorbis elegans (II) Nubian flapshelll turtle Cyclanorbis senegalensis (II) Senegal flapshell turtle Cycloderma aubryi (II) Aubrys flapshelll turtle Cycloderma frenatum (II) Zambezi flapshell turtle Dogania subplana (II) Malayan soft-shelled turtle Lissemys ceylonensis (II) Sri Lankan flapshell turtle Lissemys punctata (II) Indo-Gangetic flapshell turtle Lissemys scutata (II) Burmese flapshell turtle Nilssonia formosa (II) Burmese peacock softshell Nilssonia gangetica (I) Indian soft-shell turtle Nilssonia hurum (I) Peacock soft-shell turtle Nilssonia leithii (II) Leith's softshell turtle Nilssonia nigricans (I) Black soft-shell turtle Palea steindachneri (II) Wattle-necked softshell turtle Pelochelys spp. (II) Giant softshell turtles Pelodiscus axenaria (II) Hunan softshell turtle Pelodiscus maackii (II) Amur softshell turtle Pelodiscus parviformis (II) Chinese softshell turtle Rafetus euphraticus (II) Euphrates softshell turtle Rafetus swinhoei (II) Yangtze softshell turtle Trionyx triunguis (II) Nile softshell turtle AMPHIBIA Amphibians ANURA Frogs and toads Aromobatidae Cryptic forest frogs Allobates femoralis (II) Brilliant-thighed poison frog Allobates hodli (II) Allobates myersi (II) Myers' poison frog Allobates zaparo (II) Sanguine poison frog Anomaloglossus rufulus (II) Chimanta poison frog Bufonidae Toads Altiphrynoides spp. (I) Malcolm's Ethiopian toad Amietophrynus channingi (I) Amietophrynus superciliaris (I) Cameroon toad Atelopus zeteki (I) Golden frog Incilius periglenes (I) Golden toad Nectophrynoides spp. (I) African viviparous toads Nimbaphrynoides spp. (I) Nimba toads Calyptocephalellidae Calyptocephalella gayi (III Chile) Chilean helmeted water toad Conrauidae Frogs Conraua goliath Goliath frog Dendrobatidae Poison frogs Adelphobates spp. (II) Ameerega spp. (II) Andinobates spp. (II) Dendrobates spp. (II) Poison-arrow frogs Epipedobates spp. (II) Poison-arrow frogs Excidobates spp. (II) Hyloxalus azureiventris (II) Sky-blue poison frog Minyobates spp. (II) Demonic poison frogs Oophaga spp. (II) Phyllobates spp. (II) Poison-arrow frogs Ranitomeya spp. (II) Dicroglossidae Frogs Euphlyctis hexadactylus (II) Six-fingered frog Hoplobatrachus tigerinus (II) Tiger frog Hylidae Tree frogs Agalychnis spp. (II) Mantellidae Mantella frogs Mantella spp. (II) Mantella frogs Microhylidae Tomato frogs Dyscophus antongilii (II) Tomato frog Dyscophus guineti (II) False tomato frog Dyscophus insularis (II) Antsouhy tomato frog Scaphiophryne boribory (II) Green marbled burrowing frog Scaphiophryne gottlebei (II) Red rain frog Scaphiophryne marmorata (II) Green marbled burrowing frog Scaphiophryne spinosa (II) Green marbled burrowing frog Myobatrachidae Gastric brooding frogs Rheobatrachus spp. (II) (Except for Rheobatrachus silus and Rheobatrachus vitellinus) Gastric brooding frog Telmatobiidae Water frogs Telmatobius culeus (I) Titicaca water frog CAUDATA Ambystomatidae Axolotls Ambystoma dumerilii (II) Lake Patzcuaro salamander Ambystoma mexicanum (II) Axolotl Cryptobranchidae Giant salamanders Andrias spp. (I) Giant salamanders Cryptobranchus alleganiensis (III United States of America) Hellbender Hynobiidae Asiatic salamanders Hynobius amjiensis (III China) Salamandridae Salamanders and newts Neurergus kaiseri (I) Kaiser's spotted newt Paramesotriton hongkongensis (II) Hong Kong warty newt Salamandra algira (III Algeria) ELASMOBRANCHII Sharks and rays CARCHARHINIFORMES Carcharhinidae Requiem sharks Carcharhinus falciformis (II) (This inclusion will enter into effect on 4 October 2017) Silky shark Carcharhinus longimanus (II) Oceanic whitetip shark Sphyrnidae Hammerhead sharks Sphyrna lewini (II) Scalloped hammerhead shark Sphyrna mokarran (II) Great hammerhead shark Sphyrna zygaena (II) Smooth hammerhead shark LAMNIFORMES Alopiidae Thresher sharks Alopias spp. (II) (This inclusion will enter into effect on 4 October 2017) Thresher sharks Cetorhinidae Basking sharks Cetorhinus maximus (II) Basking shark Lamnidae White sharks Carcharodon carcharias (II) Great white shark Lamna nasus (II) Porbeagle MYLIOBATIFORMES Myliobatidae Manta spp. (II) Manta rays Mobula spp. (II) (This inclusion will enter into effect on 4 April 2017) Devil rays Potamotrygonidae Paratrygon aiereba (III Colombia) Potamotrygon spp. (III Brazil) (population of Brazil) Potamotrygon constellata (III Colombia) Potamotrygon magdalenae (III Colombia) Potamotrygon motoro (III Colombia) Potamotrygon orbignyi (III Colombia) Potamotrygon schroederi (III Colombia) Potamotrygon scobina (III Colombia) Potamotrygon yepezi (III Colombia) ORECTOLOBIFORMES Rhincodontidae Whale sharks Rhincodon typus (II) Whale shark PRISTIFORMES Pristidae Sawfishes Pristidae spp. (I) Sawfishes ACTINOPTERI Fish ACIPENSERIFORMES ACIPENSERIFORMES spp. (II) (Except for the species included in Annex A) Sturgeons and paddlefish Acipenseridae Sturgeons Acipenser brevirostrum (I) Shortnose sturgeon Acipenser sturio (I) Common sturgeon ANGUILLIFORMES Anguillidae Freshwater eels Anguilla anguilla (II) European eel CYPRINIFORMES Catostomidae Cui-ui Chasmistes cujus (I) Cui-ui Cyprinidae Blind carps, plaeesok Caecobarbus geertsii (II) African blind barb fish Probarbus jullieni (I) Ikan temoleh OSTEOGLOSSIFORMES Arapaimidae Arapaima gigas (II) Arapaima Osteoglossidae Arapaimas, bonytongues Scleropages formosus (I) Asian arowana Scleropages inscriptus PERCIFORMES Labridae Wrasses Cheilinus undulatus (II) Humphead wrasse Pomacanthidae Holacanthus clarionensis (II) Clarion angelfish Sciaenidae Totoabas Totoaba macdonaldi (I) Totoaba SILURIFORMES Pangasiidae Pangasid catfish Pangasianodon gigas (I) Giant catfish Loricariidae Hypancistrus zebra (III Brazil) SYNGNATHIFORMES Syngnathidae Pipefishes, seahorses Hippocampus spp. (II) Seahorses DIPNEUSTI Lungfishes CERATODONTIFORMES Neoceratodontidae Australian lungfishes Neoceratodus forsteri (II) Australian lungfish COELACANTHI Coelacanths COELACANTHIFORMES Latimeriidae Coelacanths Latimeria spp. (I) Coelacanths ECHINODERMATA (STARFISH, BRITTLE STARS, SEA URCHINS AND SEA CUCUMBERS) HOLOTHUROIDEA Sea cucumbers ASPIDOCHIROTIDA Stichopodidae Sea cucumbers Isostichopus fuscus (III Ecuador) Brown sea cucumber ARTHROPODA (ARTHROPODS) ARACHNIDA Spiders and scorpions ARANEAE Theraphosidae Red-kneed tarantulas, tarantulas Aphonopelma albiceps (II) Aphonopelma pallidum (II) Chihuahua rose-grey tarantula Brachypelma spp. (II) Central American tarantulas SCORPIONES Scorpionidae Scorpions Pandinus dictator (II) Pandinus gambiensis (II) Giant Senegalese scorpion Pandinus imperator (II) Emperor scorpion Pandinus roeseli (II) INSECTA Insects COLEOPTERA Beetles Lucanidae Stag beetles Colophon spp. (III South Africa) Cape stag beetles Scarabaeidae Scarab beetles Dynastes satanas (II) Satanas beetle LEPIDOPTERA Butterflies Nymphalidae Agrias amydon boliviensis (III Bolivia) Morpho godartii lachaumei (III Bolivia) Prepona praeneste buckleyana (III Bolivia) Papilionidae Birdwing and swallowtail butterflies Atrophaneura jophon (II) Sri Lankan rose Atrophaneura palu Palu swallowtail butterfly Atrophaneura pandiyana (II) Malabar rose Bhutanitis spp. (II) Swallowtail butterflies Graphium sandawanum Apo swallowtail butterfly Graphium stresemanni Seram swallowtail Ornithoptera spp. (II) (except for the species included in Annex A) Birdwing butterflies Ornithoptera alexandrae (I) Queen Alexandra's birdwing Papilio benguetanus Papilio chikae (I) Luzon peacock swallowtail Papilio esperanza Papilio homerus (I) Homerus swallowtail Papilio hospiton (II) Corsican swallowtail Papilio morondavana Madagascan emperor swallowtail Papilio neumoegeni Parides ascanius Fluminense swallowtail butterfly Parides hahneli Hahnel's amazonian swallowtail butterfly Parnassius apollo (II) Mountain apollo Teinopalpus spp. (II) Kaiser-I-Hind butterflies Trogonoptera spp. (II) Birdwing butterflies Troides spp. (II) Birdwing butterflies ANNELIDA (SEGMENTED WORMS AND LEECHES) HIRUDINOIDEA Leeches ARHYNCHOBDELLIDA Hirudinidae Leeches Hirudo medicinalis (II) Northern medicinal leech Hirudo verbana (II) Southern medicinal leech MOLLUSCA (MOLLUSCS) BIVALVIA Bivalve molluscs (clams, mussels etc.) MYTILOIDA Mytilidae Marine mussels Lithophaga lithophaga (II) European date mussel UNIONOIDA Unionidae Freshwater mussels, pearly mussels Conradilla caelata (I) Birdwing pearly mussel Cyprogenia aberti (II) Western fanshell mussel Dromus dromas (I) Dromedary pearly mussel Epioblasma curtisii (I) Curtis' pearly mussel Epioblasma florentina (I) Yellow-blossom pearly mussel Epioblasma sampsonii (I) Wabash riffleshell Epioblasma sulcata perobliqua (I) White catspaw mussel Epioblasma torulosa gubernaculum (I) Green-blossom pearly mussel Epioblasma torulosa rangiana (II) Northern riffleshell Epioblasma torulosa torulosa (I) Turbercled-blossom pearly mussel Epioblasma turgidula (I) Turgid-blossom pearly mussel Epioblasma walkeri (I) Tan riffleshell Fusconaia cuneolus (I) Fine-rayed pigtoe pearly mussel Fusconaia edgariana (I) Shiny pigtoe pearly mussel Lampsilis higginsii (I) Higgins' eye pearly mussel Lampsilis orbiculata orbiculata (I) Pink mucket pearly mussel Lampsilis satur (I) Sandback pocketbook mussel Lampsilis virescens (I) Alabama lamp pearly mussel Plethobasus cicatricosus (I) White warty-back pearly mussel Plethobasus cooperianus (I) Orange-footed pimpleback mussel Pleurobema clava (II) Clubshell pearly mussel Pleurobema plenum (I) Rough pigtoe pearly mussel Potamilus capax (I) Fat pocketbook pearly mussel Quadrula intermedia (I) Cumberland monkey-face pearly mussel Quadrula sparsa (I) Appalachian monkey-face pearly mussel Toxolasma cylindrella (I) Pale lilliput pearly mussel Unio nickliniana (I) Nicklin's pearly mussel Unio tampicoensis tecomatensis (I) Tampico pearly mussel Villosa trabalis (I) Cumberland bean pearly mussel VENEROIDA Tridacnidae Giant clams Tridacnidae spp. (II) Giant clams CEPHALOPODA NAUTILIDA Nautilidae Nautilus Nautilidae spp. (II) Nautilus GASTROPODA Slugs, snails and conches MESOGASTROPODA Strombidae Conches Strombus gigas (II) Queen conch STYLOMMATOPHORA Achatinellidae Agate snails, oahu tree snails Achatinella spp. (I) Little agate shells Camaenidae Green tree snail Papustyla pulcherrima (II) Manus green tree snail Cepolidae Polymita spp. (I) Cuban landsnails CNIDARIA (CORALS, FIRE CORALS, SEA ANEMONES) ANTHOZOA Corals, sea anemones ANTIPATHARIA ANTIPATHARIA spp. (II) Black corals GORGONACEAE Coralliidae Red and pink corals Corallium elatius (III China) Corallium japonicum (III China) Corallium konjoi (III China) Corallium secundum (III China) HELIOPORACEA Helioporidae Blue coral Helioporidae spp. (II) (Includes only the species Heliopora coerulea) (6) Blue coral SCLERACTINIA SCLERACTINIA spp. (II) (6) Stony corals STOLONIFERA Tubiporidae Organpipe corals Tubiporidae spp. (II) (6) Organpipe corals HYDROZOA Sea ferns, fire corals, stinging medusas MILLEPORINA Milleporidae Wello fire corals Milleporidae spp. (II) (6) Wello fire corals STYLASTERINA Stylasteridae Lace corals Stylasteridae spp. (II) (6) Lace corals FLORA AGAVACEAE Agaves Agave parviflora (I) Santa Cruz striped agave Agave victoriae-reginae (II) #4 Queen Victoria agave Nolina interrata (II) Dehesa bear-grass Yucca queretaroensis (II) Queretaro yucca AMARYLLIDACEAE Amaryllids Galanthus spp. (II) #4 Snowdrops Sternbergia spp. (II) #4 Sternbergias ANACARDIACEAE Operculicarya decaryi (II) Jabihy Operculicarya hyphaenoides (II) Jabihy Operculicarya pachypus (II) Tabily APOCYNACEAE Hoodia spp. (II) #9 Hoodia Pachypodium spp. (II) (Except for the species included in Annex A) #4 Elephant trunks Pachypodium ambongense (I) Pachypodium baronii (I) Pachypodium decaryi (I) Rauvolfia serpentina (II) #2 Snake-root devil-pepper ARALIACEAE Aralias Panax ginseng (II) (Only the population of the Russian Federation; no other population is included in the Annexes to this Regulation) #3 Asian ginseng Panax quinquefolius (II) #3 American ginseng ARAUCARIACEAE Araucarias Araucaria araucana (I) Monkey-puzzle tree ASPARAGACEAE Beaucarnea spp. (II) Ponytail palm BERBERIDACEAE Barberries Podophyllum hexandrum (II) #2 Himalayan may-apple BROMELIACEAE Air plants, bromelias Tillandsia harrisii (II) #4 Harris' tillandsia Tillandsia kammii (II) #4 Kamm's tillandsia Tillandsia xerographica (II) (7) #4 Xerographic tillandsia CACTACEAE Cacti CACTACEAE spp. (II) (Except for the species included in Annex A and Pereskia spp., Pereskiopsis spp. and Quiabentia spp.) (8) #4 Cacti Ariocarpus spp. (I) Living rock cacti Astrophytum asterias (I) Star cactus Aztekium ritteri (I) Aztec cactus Coryphantha werdermannii (I) Jobali pincushion cactus Discocactus spp. (I) Discocacti Echinocereus ferreirianus ssp. lindsayi (I) Lindsay's hedgehog cacti Echinocereus schmollii (I) Lamb's-tail cactus Escobaria minima (I) Nelle's cactus Escobaria sneedii (I) Sneed's pincushion cactus Mammillaria pectinifera (I) (includes ssp. solisioides) Conchilinque Melocactus conoideus (I) Conelike Turk's-cap cactus Melocactus deinacanthus (I) Wonderfully-bristled Turk's cap cactus Melocactus glaucescens (I) Woolly waxy-stemmed Turk's-cap cactus Melocactus paucispinus (I) Few-spined Turk's-cap cactus Obregonia denegrii (I) Artichoke cactus Pachycereus militaris (I) Grenadier's cap Pediocactus bradyi (I) Brady's pincushion cactus Pediocactus knowltonii (I) Knowlton's cactus Pediocactus paradinei (I) Houserock valley cactus Pediocactus peeblesianus (I) Peebles's Navajo cactus Pediocactus sileri (I) Siler's pincushion cactus Pelecyphora spp. (I) Pine cane cactus Sclerocactus blainei (I) Blaine's fishhook cactus Sclerocactus brevihamatus ssp. tobuschii (I) Tobusch fishhook cactus Sclerocactus brevispinus (I) Pariette cactus Sclerocactus cloverae (I) New Mexico fishhook cactus Sclerocactus erectocentrus (I) Needle-spined pineapple cactus Sclerocactus glaucus (I) Colorado hookless cactus Sclerocactus mariposensis (I) Mariposa cactus Sclerocactus mesae-verdae (I) Mesa Verde cactus Sclerocactus nyensis (I) Tonopah fishook cactus Sclerocactus papyracanthus (I) Grama-grass cactus Sclerocactus pubispinus (I) Great-Basin fishhook cactus Sclerocactus sileri (I) Siler's fishhook cactus Sclerocactus wetlandicus (I) Unita Basin hookless cactus Sclerocactus wrightiae (I) Wright's fishhook cactus Strombocactus spp. (I) Peyote Turbinicarpus spp. (I) Turbinicarps Uebelmannia spp. (I) Uebelmann cacti CARYOCARACEAE Ajos Caryocar costaricense (II) #4 Ajillo COMPOSITAE (ASTERACEAE) Asters, daisies, costus Saussurea costus (I) (also known as S. lappa, Aucklandia lappa or A. costus) Costus CUCURBITACEAE Zygosicyos pubescens (II) (also known as Xerosicyos pubescens) Tobory Zygosicyos tripartitus (II) Betoboky CUPRESSACEAE Cypresses Fitzroya cupressoides (I) Alerce Pilgerodendron uviferum (I) Pilgerodendron CYATHEACEAE Tree ferns Cyathea spp. (II) #4 Tree ferns CYCADACEAE Cycads CYCADACEAE spp. (II) (Except for the species included in Annex A) #4 Cycads Cycas beddomei (I) Beddome's cycad DICKSONIACEAE Tree ferns Cibotium barometz (II) #4 Dicksonia spp. (II) (Only the populations of the Americas; no other populations are included in the Annexes to this Regulation. This includes the synonyms Dicksonia berteriana, D. externa, D. sellowiana and D. stuebelii) #4 Tree ferns DIDIEREACEAE Didiereas DIDIEREACEAE spp. (II) #4 Alluaudias, didiereas DIOSCOREACEAE Yams Dioscorea deltoidea (II) #4 Elephant's foot DROSERACEAE Sundews Dionaea muscipula (II) #4 Venus fly-trap EBENACEAE Ebonies Diospyros spp. (II) (Only the populations of Madagascar; no other population is included in the Annexes to this Regulation) #5 EUPHORBIACEAE Spurges Euphorbia spp. (II) #4 (Succulent species only except for: (1) Euphorbia misera; (2) artificially propagated specimens of cultivars of Euphorbia trigona; (3) artificially propagated specimens of Euphorbia lactea grafted on artificially propagated root stock of Euphorbia neriifolia, when they are:  crested, or  fan-shaped, or  colour mutants; (4) artificially propagated specimens of cultivars of EuphorbiaMilii when they are:  readily recognisable as artificially propagated specimens, and  introduced into or (re-)exported from the Union in shipments of 100 or more plants; which are not subject to this Regulation, and (5) the species included in Annex A) Euphorbias Euphorbia ambovombensis (I) Euphorbia capsaintemariensis (I) Euphorbia cremersii (I) (Includes the forma viridifolia and the var. rakotozafyi) Euphorbia cylindrifolia (I) (Includes the ssp. tuberifera) Euphorbia decaryi (I) (Includes the vars. ampanihyensis, robinsonii and sprirosticha) Euphorbia francoisii (I) Euphorbia handiensis (II) Euphorbia lambii (II) Euphorbia moratii (I) (Includes the vars. antsingiensis, bemarahensis and multiflora) Euphorbia parvicyathophora (I) Euphorbia quartziticola (I) Euphorbia stygiana (II) Euphorbia tulearensis (I) FAGACEAE Beeches, oaks Quercus mongolica (III Russian Federation) #5 Mongolian oak FOUQUIERIACEAE Ocotillos, boojums Fouquieria columnaris (II) #4 Boojum tree Fouquieria fasciculata (I) Arbol del barril Fouquieria purpusii (I) GNETACEAE Joint firs Gnetum montanum (III Nepal) #1 JUGLANDACEAE Walnuts, gavilan Oreomunnea pterocarpa (II) #4 GavilÃ n LAURACEAE Aniba rosaeodora (II) (also known as A. duckei) #12 Brazilian rosewood LEGUMINOSAE (FABACEAE) Legumes Caesalpinia echinata (II) #10 Brazil wood Dalbergia spp. (II) (Except for the species included in Annex A) #15 Dalbergia nigra (I) Brazilian rosewood Dipteryx panamensis (III Costa Rica/Nicaragua) Almendro Guibourtia demeusei (II) #15 Red bubinga Guibourtia pellegriniana (II) #15 Rose bubinga, kevazingo Guibourtia tessmannii (II) #15 Rose bubinga, kevazingo Pericopsis elata (II) #5 Afrormosia Platymiscium pleiostachyum (II) #4 Quira macawood Pterocarpus erinaceus (II) African rosewood, Senegalese rosewood, kosso Pterocarpus santalinus (II) #7 Red sandalwood Senna meridionalis (II) Taraby LILIACEAE Lilies Aloe spp. (II) (Except for the species included in Annex A and Aloe vera, also known as Aloe barbadensis, which is not included in the Annexes) #4 Aloes Aloe albida (I) Aloe albiflora (I) Aloe alfredii (I) Aloe bakeri (I) Aloe bellatula (I) Aloe calcairophila (I) Aloe compressa (I) (Includes the vars. paucituberculata, rugosquamosa and schistophila) Aloe delphinensis (I) Aloe descoingsii (I) Aloe fragilis (I) Aloe haworthioides (I) (Includes the var. aurantiaca) Aloe helenae (I) Aloe laeta (I) (Includes the var. maniaensis) Aloe parallelifolia (I) Aloe parvula (I) Aloe pillansii (I) Aloe polyphylla (I) Aloe rauhii (I) Aloe suzannae (I) Aloe versicolor (I) Aloe vossii (I) MAGNOLIACEAE Magnolias Magnolia liliifera var. obovata (III Nepal) #1 Safan MALVACEAE Adansonia grandidieri (II) #16 Grandidier's baobab MELIACEAE Mahoganies, cedars Cedrela fissilis (III Bolivia, Brazil) #5 Cedrela lilloi (III Bolivia, Brazil) #5 Cedrela odorata (III Bolivia/Brazil. In addition, the following countries have listed their national populations: Colombia, Guatemala and Peru) #5 Spanish cedar Swietenia humilis (II) #4 Honduras mahogany Swietenia macrophylla (II) (Population of the Neotropics  includes Central and South America and the Caribbean) #6 Big-leaf mahogany Swietenia mahagoni (II) #5 Caribbean mahogany NEPENTHACEAE Pitcher plants (old-world) Nepenthes spp. (II) (Except for the species included in Annex A) #4 Tropical pitcher plants Nepenthes khasiana (I) Indian pitcher plant Nepenthes rajah (I) Giant tropical pitcher plant OLEACEAE Olives, ashes Fraxinus mandshurica (III Russian Federation) #5 Manchurian ash ORCHIDACEAE Orchids ORCHIDACEAE spp. (II) (Except for the species included in Annex A) (9) #4 Orchids For all of the following Annex A orchid species, seedling or tissue cultures are not subject to this Regulation, when:  they are obtained in vitro, in solid or liquid media, and  meet the definition of artificially propagated in accordance with Article 56 of Commission Regulation (EC) No 865/2006 (10), and  when introduced into or (re-)exported from the Union are transported in sterile containers Aerangis ellisii (I) Cephalanthera cucullata (II) Hooded helleborine Cypripedium calceolus (II) Lady's slipper orchid Dendrobium cruentum (I) Goodyera macrophylla (II) Madeiran lady's-tresses Laelia jongheana (I) Laelia lobata (I) Liparis loeselii (II) Fen orchid Ophrys argolica (II) Eyed bee orchid Ophrys lunulata (II) Crescent ophrys Orchis scopulorum (II) Madeiran orchid Paphiopedilum spp. (I) Asian slipper orchids Peristeria elata (I) Holy ghost orchid Phragmipedium spp. (I) South American slipper orchids Renanthera imschootiana (I) Red vanda Spiranthes aestivalis (II) Summer lady's-tresses OROBANCHACEAE Broomrapes Cistanche deserticola (II) #4 Desert cistanche PALMAE (ARECACEAE) Palms Beccariophoenix madagascariensis (II) #4 Manarano Dypsis decaryi (II) #4 Triangle palm Dypsis decipiens (I) Butterfly palm Lemurophoenix halleuxii (II) Hovitra varimena Lodoicea maldivica (III Seychelles) #13 Coco de Mer Marojejya darianii (II) Ravimbe Ravenea louvelii (II) Lakamarefo Ravenea rivularis (II) Gora Satranala decussilvae (II) Satranabe Voanioala gerardii (II) Voanioala PAPAVERACEAE Poppies Meconopsis regia (III Nepal) #1 Himalayan poppy PASSIFLORACEAE Adenia firingalavensis (II) Bottle liana Adenia olaboensis (II) Vahisasety Adenia subsessilifolia (II) Katakata PEDALIACEAE Pedalium family Uncarina grandidieri (II) Uncarina Uncarina stellulifera (II) Uncarina PINACEAE Pine family Abies guatemalensis (I) Guatemalan fir Pinus koraiensis (III Russian Federation) #5 PODOCARPACEAE Podocarps Podocarpus neriifolius (III Nepal) #1 Yellow wood Podocarpus parlatorei (I) Parlatore's podocarp PORTULACACEAE Portulacas, purslanes Anacampseros spp. (II) #4 Purslanes Avonia spp. (II) #4 Lewisia serrata (II) #4 Saw-toothed lewisia PRIMULACEAE Primulas, cyclamens Cyclamen spp. (II) (11) #4 Cyclamens RANUNCULACEAE Buttercups Adonis vernalis (II) #2 Yellow adonis Hydrastis canadensis (II) #8 Golden seal ROSACEAE Roses, cherries Prunus africana (II) #4 African cherry RUBIACEAE Ayugue Balmea stormiae (I) Ayugue SANTALACEAE Osyris lanceolata (II) (Only the populations of Burundi, Ethiopia, Kenya, Rwanda, Uganda and the United Republic of Tanzania; no other population is included in the Annexes) #2 East African sandalwood SARRACENIACEAE Pitcher plants (new world) Sarracenia spp. (II) (Except for the species included in Annex A) #4 Pitcher plants Sarracenia oreophila (I) Green pitcher plant Sarracenia rubra ssp. alabamensis (I) Alabama canebrake pitcher plant Sarracenia rubra ssp. jonesii (I) Mountain sweet pitcher plant SCROPHULARIACEAE Figworts Picrorhiza kurrooa (II) (excludes Picrorhiza scrophulariiflora) #2 Indian gentian STANGERIACEAE Stangerias (cycads) Bowenia spp. (II) #4 Cycads Stangeria eriopus (I) Stangeria TAXACEAE Yews Taxus chinensis and infraspecific taxa of this species (II) #2 Chinese yew Taxus cuspidata and infraspecific taxa of this species (II) (12) #2 Japanese yew Taxus fuana and infraspecific taxa of this species (II) #2 Tibetan yew Taxus sumatrana and infraspecific taxa of this species (II) #2 Sumatran yew Taxus wallichiana (II) #2 Himalayan yew THYMELAEACEAE (AQUILARIACEAE) Agarwood, ramin Aquilaria spp. (II) #14 Agarwood Gonystylus spp. (II) #4 Ramin Gyrinops spp. (II) #14 Agarwood TROCHODENDRACEAE (TETRACENTRACEAE) Tetracentrons Tetracentron sinense (III Nepal) #1 VALERIANACEAE Valerians Nardostachys grandiflora (II) #2 VITACEAE Cyphostemma elephantopus (II) Lazampasika Cyphostemma laza (II) Laza Cyphostemma montagnacii (II) Lazambohitra WELWITSCHIACEAE Welwitschias Welwitschia mirabilis (II) #4 Welwitschia ZAMIACEAE Cycads ZAMIACEAE spp. (II) (Except for the species included in Annex A) #4 Cycads Ceratozamia spp. (I) Horncones Encephalartos spp. (I) Bread palms Microcycas calocoma (I) Palm corcho Zamia restrepoi (I) ZINGIBERACEAE Ginger lilies Hedychium philippinense (II) #4 Philippine garland-flower Siphonochilus aethiopicus (II) (Populations of Mozambique, South Africa, Swaziland and Zimbabwe) Natal ginger ZYGOPHYLLACEAE Lignum-vitae Bulnesia sarmientoi (II) #11 Holy wood Guaiacum spp. (II) #2 Lignum-vitae Annex D Common name FAUNA CHORDATA (CHORDATES) MAMMALIA Mammals CARNIVORA Canidae Dogs, foxes, wolves Vulpes vulpes griffithi (III India) §1 Red fox Vulpes vulpes montana (III India) §1 Red fox Vulpes vulpes pusilla (III India) §1 Red fox Mustelidae Badgers, martens, weasels etc. Mustela altaica (III India) §1 Mountain weasel Mustela erminea ferghanae (III India) §1 Stoat Mustela kathiah (III India) §1 Yellow-bellied weasel Mustela sibirica (III India) §1 Siberian weasel DIPROTODONTIA Macropodidae Kangaroos, wallabies Dendrolagus dorianus Doria's tree-kangaroo Dendrolagus goodfellowi Goodfellow's tree-kangaroo Dendrolagus matschiei Huon tree-kangaroo Dendrolagus pulcherrimus Golden-mantled tree-kangaroo Dendrolagus stellarum Seri's tree-kangaroo AVES Birds ANSERIFORMES Anatidae Ducks, geese, swans Anas melleri Meller's duck COLUMBIFORMES Columbidae Doves, pigeons Columba oenops Peruvian pigeon Didunculus strigirostris Tooth-billed pigeon Ducula pickeringii Grey imperial-pigeon Gallicolumba crinigera Mindanao bleeding-heart Ptilinopus marchei Flame-breasted fruit-dove Turacoena modesta Black cuckoo-dove GALLIFORMES Cracidae Chachalacas, currassows, guans Crax alector Black curassow Pauxi unicornis Horned curassow Penelope pileata White-crested guan Megapodiidae Megapodes, scrubfowl Eulipoa wallacei Moluccan scrubfowl Phasianidae Grouse, guineafowl, partridges, pheasants, tragopans Arborophila gingica White-necklaced partridge Lophura bulweri Bulwer's pheasant Lophura diardi Siamese fireback Lophura inornata Salvadori's pheasant Syrmaticus reevesii §2 Reeves's pheasant PASSERIFORMES Bombycillidae Waxwings Bombycilla japonica Japanese waxwing Corvidae Crows, magpies, jays Cyanocorax caeruleus Azure jay Cyanocorax dickeyi Tufted jay Cotingidae Cotingas Procnias nudicollis Bare-throated bellbird Emberizidae Cardinals, seedeaters, tanagers Dacnis nigripes Black-legged dacnis Sporophila falcirostris Temminck's seedeater Sporophila frontalis Buffy-throated seedeater Sporophila hypochroma Grey-and-chestnut seedeater Sporophila palustris Marsh seedeater Estrildidae Mannikins, waxbills Amandava amandava Red avadavat Cryptospiza reichenovii Red-faced crimson-wing Erythrura coloria Red-eared parrotfinch Erythrura viridifacies Green-faced parrotfinch Estrilda quartinia (Frequently traded as Estrilda melanotis) Yellow-bellied waxbill Hypargos niveoguttatus Peters's twinspot Lonchura griseicapilla Grey-headed silverbill Lonchura punctulata Scaly-breasted munia Lonchura stygia Black munia Fringillidae Finches Carduelis ambigua Black-headed greenfinch Carduelis atrata Black siskin Kozlowia roborowskii Tibetan rosefinch Pyrrhula erythaca Grey-headed bullfinch Serinus canicollis Cape canary Serinus citrinelloides hypostictus (Frequently traded as Serinus citrinelloides) East African citril Icteridae New-world blackbirds Sturnella militaris Pampas meadowlark Muscicapidae Old-world flycatchers, thrushes Cochoa azurea Javan cochoa Cochoa purpurea Purple cochoa Garrulax formosus Red-winged laughingthrush Garrulax galbanus Yellow-throated laughingthrush Garrulax milnei Red-tailed laughing thrush Niltava davidi Fujian niltava Stachyris whiteheadi Chestnut-faced babbler Swynnertonia swynnertoni (Also referenced as Pogonicichla swynnertoni) Swynnerton's robin Turdus dissimilis Black-breasted thrush Pittidae Pittas Pitta nipalensis Blue-naped pitta Pitta steerii Azure-breasted pitta Sittidae Nuthatches Sitta magna Giant nuthatch Sitta yunnanensis Yunnan nuthatch Sturnidae Mynas, starlings Lamprotornis regius Golden-breasted starling Mino dumontii Yellow-faced myna Sturnus erythropygius White-headed starling REPTILIA Reptiles SAURIA Agamidae Physignathus cocincinus Chinese water dragon Gekkonidae Geckos Rhacodactylus auriculatus New Caledonia bumpy gecko Rhacodactylus ciliatus Guichenot's giant gecko Rhacodactylus leachianus New Caledonia giant gecko Teratoscincus microlepis Small-scaled wonder gecko Teratoscincus scincus Common wonder gecko Gerrhosauridae Spiny-tailed lizards Zonosaurus karsteni Karsten's girdled lizard Zonosaurus quadrilineatus Four-lined girdled lizard Iguanidae Ctenosaura quinquecarinata Club-tail iguana Scincidae Skinks Tribolonotus gracilis Crocodile skink Tribolonotus novaeguineae New Guinea helmet skink SERPENTES Colubridae Typical snakes, water snakes, whip snakes Elaphe carinata §1 Taiwan stink snake Elaphe radiata §1 Radiated rat snake Elaphe taeniura §1 Taiwan beauty snake Enhydris bocourti §1 Bocourt's water snake Homalopsis buccata §1 Masked water snake Langaha nasuta Northern leafnose snake Leioheterodon madagascariensis Madagascar menarana snake Ptyas korros §1 Indochinese rat snake Rhabdophis subminiatus §1 Redneck keelback Hydrophiidae Sea snakes Lapemis curtus (Includes Lapemis hardwickii) §1 Shaw's sea snake Viperidae Vipers Calloselasma rhodostoma §1 Malayan pit viper AMPHIBIA ANURA Frogs and toads Dicroglossidae Frogs Limnonectes macrodon Fanged River Frog or Javan Giant Frog Hylidae Tree frogs Phyllomedusa sauvagii Waxy monkey tree frog Leptodactylidae Neotropical frogs Leptodactylus laticeps Red spotted burrow frog Ranidae Frogs Pelophylax shqiperica Albanian pool frog CAUDATA Hynobiidae Asiatic salamanders Ranodon sibiricus Semirechensk salamander/Central Asian salamander/Siberian salamander Plethodontidae Lungless salamanders Bolitoglossa dofleini Giant palm salamander Salamandridae Newts and salamanders Cynops ensicauda Sword-tailed newt Echinotriton andersoni Anderson's salamander Laotriton laoensis Paddletail newt Liangshantriton taliangensis Paramesotriton spp. (Except for the species included in Annex B) Warty newt Tylototriton spp. Crocodile newts ACTINOPTERYGII Fish PERCIFORMES Apogonidae Pterapogon kauderni Banggai cardinalfish ARTHROPODA (ARTHROPODS) INSECTA Insects LEPIDOPTERA Butterflies Papilionidae Birdwing and swallow-tail butterflies Baronia brevicornis Short-horned baronia Papilio grosesmithi Papilio maraho Broad-tailed swallowtail MOLLUSCA (MOLLUSCS) GASTROPODA Haliotidae Haliotis midae Midas ear abalone FLORA AGAVACEAE Agaves Calibanus hookeri Dasylirion longissimum Beargrass ARACEAE Arums Arisaema dracontium Green dragon Arisaema erubescens Arisaema galeatum Arisaema nepenthoides Arisaema sikokianum Arisaema thunbergii var. urashima Arisaema tortuosum Biarum davisii ssp. marmarisense Biarum ditschianum COMPOSITAE (ASTERACEAE) Asters, daisies, costus Arnica montana §3 Mountain tobacco Othonna cacalioides Othonna clavifolia Othonna hallii Othonna herrei Othonna lepidocaulis Othonna retrorsa ERICACEAE Heathers, rhododendrons Arctostaphylos uva-ursi §3 Bearberry GENTIANACEAE Gentians Gentiana lutea §3 Great yellow gentian LILIACEAE Wakerobins Trillium pusillum Dwarf wakerobin Trillium rugelii Ill-scented wakerobin Trillium sessile Sessile-flowered wakerobin wood-lily LYCOPODIACEAE Clubmosses Lycopodium clavatum §3 Stagshorn clubmoss MELIACEAE Mahoganies, cedars Cedrela montana §4 Cedrela oaxacensis §4 Cedrela salvadorensis §4 Cedrela tonduzii §4 MENYANTHACEAE Bogbeans Menyanthes trifoliata §3 Bogbean PARMELIACEAE Parmelioid lichens Cetraria islandica §3 Icelandic moss PASSIFLORACEAE Desert roses Adenia glauca Desert rose Adenia pechuelli Desert rose PEDALIACEAE Sesame, devil's claw Harpagophytum spp. §3 Devil's claw PORTULACACEAE Portulas, purslanes Ceraria carrissoana Ceraria fruticulosa SELAGINELLACEAE Clubmosses, spikemosses Selaginella lepidophylla Rose of Jericho (1) Directive 2009/147/EC of the European Parliament and of the Council of 30 November 2009 on the conservation of wild birds (OJ L 20, 26.1.2010, p. 7). (2) Council Directive 92/43/EEC of 21 May 1992 on the conservation of natural habitats and of wild fauna and flora (OJ L 206, 22.7.1992, p. 7). (3) For the exclusive purpose of allowing international trade in fibre from vicuÃ ±as (Vicugna vicugna) and their derivative products, only if the fibre comes from the shearing of live vicuÃ ±as. Trade in products derived from the fibre may only take place in accordance with the following provisions: a) Any person or entity processing vicuÃ ±a fibre to manufacture cloth and garments must request authorization from the relevant authorities of the country of origin [Countries of origin: The countries where the species occurs, that is, Argentina, Bolivia, Chile, Ecuador and Peru] to use the vicuÃ ±a country of origin wording, mark or logo adopted by the range States of the species that are signatories to the Convention for the Conservation and Management of the VicuÃ ±a. b) Marketed cloth or garments must be marked or identified in accordance with the following provisions: i) For international trade in cloth made from live-sheared vicuÃ ±a fibre, whether the cloth was produced within or outside of the range States of the species, the wording, mark or logo must be used so that the country of origin can be identified. The VICUÃ A [COUNTRY OF ORIGIN] wording, mark or logo has the format as detailed below: This wording, mark or logo must appear on the reverse side of the cloth. In addition, the selvages of the cloth must bear the words VICUÃ A [COUNTRY OF ORIGIN]. ii) For international trade in garments made from live-sheared vicuÃ ±a fibre, whether the garments were produced within or outside of the range States of the species, the wording, mark or logo indicated in paragraph b) i) must be used. This wording, mark or logo must appear on a label in the garment itself. If the garments are produced outside of the country of origin, the name of the country where the garment was produced should also be indicated, in addition to the wording, mark or logo referred to in paragraph b) i). c) For international trade in handicraft products made from live-sheared vicuÃ ±a fibre produced within the range States of the species, the VICUÃ A [COUNTRY OF ORIGIN]  ARTESANÃ A wording, mark or logo must be used as detailed below: d) If live-sheared vicuÃ ±a fibre from various countries of origin is used for the production of cloth and garments, the wording, mark or logo of each of the countries of origin of the fibre must be indicated, as detailed in paragraphs b) i) and ii). e) All other specimens shall be deemed to be specimens of species listed in Appendix I and the trade in them shall be regulated accordingly. (4) All species are listed in Appendix II to the Convention except Balaena mysticetus, Eubalaena spp., Balaenoptera acutorostrata (except population of West Greenland), Balaenoptera bonaerensis, Balaenoptera borealis, Balaenoptera edeni, Balaenoptera musculus, Balaenoptera omurai, Balaenoptera physalus, Megaptera novaeangliae, Orcaella brevirostris, Orcaella heinsohni, Sotalia spp., Sousa spp., Eschrichtius robustus, Lipotes vexillifer, Caperea marginata, Neophocaena asiaeorientalis, Neophocaena phocaenoides, Phocoena sinus, Physeter macrocephalus, Platanista spp., Berardius spp., Hyperoodon spp., which are listed in Appendix I. Specimens of the species listed in Appendix II to the Convention, including products and derivatives other than meat products for commercial purposes, taken by the people of Greenland under licence granted by the competent authority concerned, shall be treated as belonging to Annex B. A zero annual export quota is established for live specimens from the Black Sea population of Tursiops truncatus removed from the wild and traded for primarily commercial purposes. (5) Populations of Botswana, Namibia, South Africa and Zimbabwe (listed in Annex B): For the exclusive purpose of allowing: (a) trade in hunting trophies for non-commercial purposes; (b) trade in live animals to appropriate and acceptable destinations as defined in Resolution Conf. 11.20 for Botswana and Zimbabwe and for in situ conservation programmes for Namibia and South Africa; (c) trade in hides; (d) trade in hair; (e) trade in leather goods for commercial or non-commercial purposes for Botswana, Namibia and South Africa and for non-commercial purposes for Zimbabwe; (f) trade in individually marked and certified Ekipas incorporated in finished jewellery for non-commercial purposes for Namibia and ivory carvings for non-commercial purposes for Zimbabwe; (g) trade in registered raw ivory (for Botswana, Namibia, South Africa and Zimbabwe whole tusks and pieces) subject to the following: (i) only registered government-owned stocks, originating in the State (excluding seized ivory and ivory of unknown origin); (ii) only to trading partners that have been verified by the Secretariat, in consultation with the Standing Committee, to have sufficient national legislation and domestic trade controls to ensure that the imported ivory will not be re-exported and will be managed in accordance with all requirements of Resolution Conf. 10.10 (Rev. CoP14) concerning domestic manufacturing and trade; (iii) not before the Secretariat has verified the prospective importing countries and the registered government-owned stocks; (iv) raw ivory pursuant to the conditional sale of registered government-owned ivory stocks agreed at CoP12 which are 20 000 kg (Botswana), 10 000 kg (Namibia) and 30 000 kg (South Africa); (v) in addition to the quantities agreed at CoP12, government-owned ivory from Botswana, Namibia, South Africa and Zimbabwe registered by 31 January 2007 and verified by the Secretariat may be traded and despatched, with the ivory in paragraph (g)(iv) above in a single sale per destination under strict supervision of the Secretariat; (vi) the proceeds of the trade are used exclusively for elephant conservation and community conservation and development programmes within or adjacent to the elephant range; and (vii) the additional quantities specified in paragraph (g)(v) above shall be traded only after the Standing Committee has agreed that the above conditions have been met; (h) no further proposals to allow trade in elephant ivory from populations already in Annex B shall be submitted to the Conference of the Parties for the period from CoP14 and ending nine years from the date of the single sale of ivory that is to take place in accordance with provisions in paragraphs (g)(i), (g)(ii), (g)(iii), (g)(vi), and (g)(vii). In addition, such further proposals shall be dealt with in accordance with Decisions 14.77 and 14.78 (Rev. CoP15). On a proposal from the Secretariat, the Standing Committee can decide to cause this trade to cease partially or completely in the event of non-compliance by exporting or importing countries, or in the case of proven detrimental impacts of the trade on other elephant populations. All other specimens shall be deemed to be specimens of species included in Annex A and the trade in them shall be regulated accordingly. (6) The following are not subject to the provisions of this Regulation: Fossils; Coral sand, that is to say, material consisting entirely or in part of finely crushed fragments of dead coral no larger than 2 mm in diameter, not identifiable to the level of genus, and which may also contain, amongst other things, the remains of Foraminifera, mollusc and crustacean shell, and coralline algae; Coral fragments (including gravel and rubble), that is to say, unconsolidated fragments of broken finger-like dead coral and other material between 2 and 30 mm measured in any direction, not identifiable to the level of genus. (7) Trade of specimens with source code A is allowed only if specimens traded possess cataphylls. (8) Artificially propagated specimens of the following hybrids and/or cultivars are not subject to the provisions of this Regulation: Hatiora x graeseri Schlumbergera x buckleyi Schlumbergera russelliana x Schlumbergera truncata Schlumbergera orssichiana x Schlumbergera truncata Schlumbergera opuntioides x Schlumbergera truncata Schlumbergera truncata (cultivars) Cactaceae spp. colour mutants grafted on the following grafting stocks: HarrisiaJusbertii, Hylocereus trigonus or Hylocereus undatus Opuntia microdasys (cultivars) (9) Artificially propagated hybrids of Cymbidium, Dendrobium, Phalaenopsis and Vanda are not subject to the provisions of this Regulation, when specimens are readily recognizable as artificially propagated and do not show any signs of having been collected in the wild such as mechanical damage or strong dehydration resulting from collection, irregular growth and heterogeneous size and shape within a taxon and shipment, algae or other epiphyllous organisms adhering to leaves, or damage by insects or other pests; and (a) when shipped in non flowering state, the specimens must be traded in shipments consisting of individual containers (such as cartons, boxes, crates or individual shelves of CC-containers) each containing 20 or more plants of the same hybrid; the plants within each container must exhibit a high degree of uniformity and healthiness; and the shipment must be accompanied by documentation, such as an invoice, which clearly states the number of plants of each hybrid; or (b) when shipped in flowering state, with at least one fully open flower per specimen, no minimum number of specimens per shipment is required but specimens must be professionally processed for commercial retail sale, e.g. labelled with printed labels or packaged with printed packages indicating the name of the hybrid and the country of final processing. This should be clearly visible and allow easy verification. Plants not clearly qualifying for the exemption must be accompanied by appropriate CITES documents. (10) Commission Regulation (EC) No 865/2006 of 4 May 2006 laying down detailed rules concerning the implementation of Council Regulation (EC) No 338/97 on the protection of species of wild fauna and flora by regulating trade therein (OJ L 166, 19.6.2006, p. 1). (11) Artificially propagated specimens of cultivars of Cyclamen persicum are not subject to the provisions of this Regulation. However, the exemption does not apply to such specimens traded as dormant tubers. (12) Artificially propagated hybrids and cultivars of Taxus cuspidata, live, in pots or other small containers, each consignment being accompanied by a label or document stating the name of the taxon or taxa and the text artificially propagated, are not subject to the provisions of this Regulation.